Instituto de Desenvolvimento Florestal do Estado do Pará -IDEFLOR

nitrato de Concessão Flores

lebas Mamuri

CONTRATO DE CONCESSÃO FLORESTAL DECORRENTE DA
CONCORRÊNCIA Nº 01/2011 QUE ENTRE SI CELEBRAM O ESTADO DO
PARÁ, por intermédio do Instituto de Desenvolvimento Florestal do Pará — IDEFLOR,
pessoa jurídica de direito público interno, constituída sob a forma de autarquia pela Lei
Estadual nº. 6.963, de 16 de abril de 2007, com sede na Rua Boaventura da Silva, 1591,
Umarizal, CEP 66.060-060, em Belém/PA, neste ato representado por seu diretor-geral,
JOSE ALBERTO DA SILVA COLARES, residente e domiciliado em Belém/PA,
portador da Carteira de Identidade nº 3207441 2 via, inscrito no CPF/MF sob o nº
039,809.872-72, nomeado pela Portaria nº 194678. publicada no Diário Oficial do
Estado nº 31842 de 03 de janeiro de 2011, nos termos dos arts. 49, $ 1º e 53, V, ambos
da Lei nº 11.284/2006, doravante denominada CONCEDENTE; e a LN GUERRA
INDUSTRIA E COMERCIO DE MADEIRAS LTDA, inscrita no CNPJ sob o nº
02,316.468/0001-15, com sede quadra 04, setor B, lote 25 s/n, anexo “B”, distrito
industrial de Icoaraci, Bairro Icoaraci, CEP 66.630-505, Belém/PA, doravante
designada CONCESSIONÁRIO, neste ato representada pelo Sr. RODRIGO LUIZ
DA SILVA, portador da Cédula de Identidade nº 96579398-2, SSP/MA e CPF nº
621.831.413-87, tendo em vista o que consta no Processo nº 2010/231258. e em
observância às disposições contidas na Lei nº 112842006, aplicando-se
subsidiariamente à Lei nº 8.666/1993, mediante as cláusulas e condições a seguir
estabelecidas

Cláusula 1º- DO OBJETO

O contrato tem por objeto exclusivo à exploração dos produtos e/ou serviços a seguir
indicados, na Unidade de Manejo Florestal (UMF) 1, conforme perímetro descrito no
Anexo |, direito devidamente obtido mediante licitação, de acordo com os termos
definidos nas regras de concessão florestal, no edital de licitação 01/2011 para
concessão no Conjunto de Glebas Mamuru — Arapiuns.

Subeláusula 1.1 — Produtos e serviços

Poderão ser explorados os produtos e serviços constantes na proposta do
concessionário. abaixo especificados:

1. madeira;
11. material lenhoso residual de exploração;
11. produtos não madeireiros:

IV. serviços de ecoturismo, incluindo-se hospedagem, visitação e observação da
natureza e esportes de aventura.

ay A identificação dos produtos e serviços. de situações especiais e exclusões

Comun
Contrato de eomocssão florestal referente a UUMF:

e Glebos Marra - Avapisos
Concessionária | N GUERRA industria e comércio de madeiras Ltda
Pagina | de 67

Instno dé Desemvolvimento Florestal do Estado do Pará - IDEFLOR
seguirão as definições contidas no Anexo III deste contrato € será atualizada
pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

É facultado ao concessionário requerer ao Instituto de Desenvolvimento
Florestal do Estado do Pará a permissão para exploração de produtos e
serviços não constantes em sua proposta, O que será objeto de avaliação no
prazo máximo de 30 (trinta) dias corridos.

Caso o Instituto de Desenvolvimento Florestal do Estado do Pará aquiesça
com o pleito a que se refere a alínea anterior, não implicará em mudança da
pontuação obtida com a proposta originária, nem acarretará alteração na
ordem de classificação do certame já concluido, o qual fica caracterizado
como ato jurídico perfeito.

Subeláusula 1.2 Situações especiais

a) As condições de acesso à UME | serão propostas pelo CONCESSIONÁRIO e
submetidas à aprovação pelo Instituto de Desenvolvimento Florestal do
Estado do Pará.

b) Qualquer exclusão de área florestal da UME 1 será devidamente compensada,
à fim de garantir o equilibrio econômico-financeiro do contrato.

Subeláusula 1.3 Exclusões

Os direitos outorgados ao vencedor pela presente concessão. nos termos do $1º do art.
16 da Lei 11.284/2006, excluem expressamente:

a titularidade imobiliária ou preferência em sua aquisição:

o acesso ao patrimônio genético para fins de pesquisa e desenvolvimento,
bioprospecção ou constituição de coleções:

. o uso dos recursos hídricos acima do especificado como insignificante, nos termos
da Lei 9.433, de 8 de janeiro de 1997;

. a exploração dos recursos minerais;
a exploração de recursos pesqueiros ou da fauna silvestre;

. a comercialização de créditos decorrentes da emissão evitada de carbono em
florestas naturais.

a) As autorizações de uso ou acesso aos recursos mencionados nos subitens Il.
IH. IV e V dependerão de autorização específica dos órgãos competentes.

Subcláusula 1.4 Contratos com terceiros

O CONCESSIONÁRIO poderá contratar terceiros para o desenvolvimento de
atividades inerentes ou subsidiárias ao manejo florestal sustentável dos produtos e à

Comuni de Gtebas Mamuru - Arapius
Contra de concessão Movestal referente a UMF 1. Concessionária .N GUERRA industria e comércio de madeiras Ltda
Pagina 2 de 67

Instituto de Desenvolvimento Florestal do Estado do Pará -IDEFLOR

exploração dos serviços florestais concedidos. sem prejuizo de suas responsabilidades,
conforme tratado neste contrato, vedada a subconcessão.

Cláusula 2º- DA LOCALIZAÇÃO E DESCRIÇÃO DA UMF

As atividades previstas no PMFS serão executadas na UMF 1, com área total de
45.721,33 hectares, conforme poligono e memorial descritivo no Anexo I deste
contrato.

Cláusula 3º- DA DEMARCAÇÃO DAS UNIDADES DE MANEJO FLORESTAL

A responsabilidade pela demarcação da UMF 1 será do CONCESSIONÁRIO. na forma
a seguir descrita, conforme explicitado no mapa do Anexo II deste contrato e no Manual
de Normas Técnicas para Demarcação de Florestas Públicas do Serviço Florestal
Brasileiro (SFB).

Subeláusula 3.1 — Implantação de marcos e prazos

1. Compete ao CONCESSIONÁRIO a demarcação da UMF 1, sendo necessária à
realização de transporte de coordenadas, implantação dos marcos de vértice,
testemunha, azimutes e das linhas de poligonação. em conformidade com à
localização e o quantitativo definidos pelo Instituto de Desenvolvimento
Florestal do Estado do Pará (ver mapa do Anexo Il deste contrato).

Il. O CONCESSIONÁRIO tem o prazo máximo de até 05 (cinco) anos, a partir da
assinatura do contrato, para à implantação de todos os marcos (transporte de
coordenadas. vértice, testemunha, azimutes e poligonação). conforme
localização e quantitativo definidos pelo Instituto de Desenvolvimento Florestal
do Estado do Pará no Anexo II deste contrato.

tt. Nos casos em que os limites da Unidade de Produção Anual (UPA) coincidirem
com os limites da UMF | objeto da concessão, a demarcação das linhas
coincidentes entre a UPA ea UMF em questão ocorrerá antes do início da
atividade de exploração.

IV. Compete ao CONCESSIONÁRIO manter picadas de 02 (dois) metros de largura
estabelecidas ao longo das linhas de poligonação c realizar manutenção
periódica que garanta essa largura durante todo o período de execução do
contrato.

Subcláusula 3.2 - Piqueteamento

L Compete ao CONCESSIONÁRIO piquetear as áreas especiais com restrição ao
mancjo florestal localizadas dentro da UMF | objeto do presente contrato,
conforme diretriz a ser editada pelo Instituto de Desenvolvimento Florestal do
Estado do Pará.

tl. O pigueteamento será executado com estacas de material, forma e método
definidos conforme proposta do CONCI ESSIONÁRIO. submetida à aprovação
pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

Comunto de Glebas Mamuru - Arapiuns
Conto de concisa Morestal refêxeme à UM T- Concessionária UN GUERRA industria « comércio de madesrs Lada
Página 3 de 67
Anta de Desen Peres do Ed o DEF OR |

Subcláusula 3.3 - Da aprovação da demarcação

O CONCESSIONÁRIO comunicará ao Instituto de Desenvolvimento Florestal do
Estado do Pará o cumprimento das atividades de demarcação até 30 (trinta) dias após
sua execução para aprovação por este órgão, sem prejuízo da continuidade de suas
atividades.

a) Caso à demarcação não seja aprovada, o CONCESSIONÁRIO procederá às
medidas indicadas no prazo determinado pelo Instituto de Desenvolvimento
Florestal do Estado do Pará.

Cláusula 4º — DO REGIME ECONÔMICO E FINANCEIRO DA CONCESSÃO
FLORESTAL

O regime econômico e financeiro da concessão florestal compreende:

1. o pagamento de preço calculado sobre os custos de realização do edital de
licitação da concessão florestal da UM |. conforme o art. 37 e seus parágrafos
do Decreto 6.063/2007;

11. o pagamento de preço, não inferior ao mínimo definido no edital de licitação.
calculado em função da quantidade de produto ou serviço auferido do objeto da
concessão,

Il. o pagamento de 5% (cinco por cento) da receita líquida auferida com a
exploração de serviços na UMF |;

IV. o pagamento de valor minimo anual, independentemente da produção ou dos
valores auferidos pelo CONCESSIONÁRIO com a exploração do objeto da
concessão, conforme estabelecido no 5 3º, art. 36, na Lei 11,284/2006, e no
edital de licitação:

V. a indisponibilidade pelo CONCESSIONÁRIO, salvo disposição contratual, dos
bens considerados reversíveis;

VI. a responsabilidade do CONCESSIONÁRIO de realizar outros investimentos
previstos no edital e neste contrato.

Subcláusula 4.1 — Pagamento dos custos do edital

Os custos do edital relativos à UMF concedida perfazem o total de R$ 82.188,60
(oitenta e dois mil. cento e oitenta e oito reais e sessenta centavos) e serão pagos pelo
CONCESSIONÁRIO em quatro parcelas trimestrais ao longo do primeiro ano de
concessão florestal, conforme o calendário a seguir:

1º parcela - R$ 20.547,15 (Vinte mil, quinhentos e quarenta e sete reais e quinze
centavos) à ser pago em 29 de dezembro de 2011.

2º parcela - R$ 20.547,15 (vinte mil. quinhentos e quarenta e sete reais e quinze
centavos) a ser pago em 29 de março de 2012.

Conjunto de Glebas Mamuru - Arapiuns
Consrato dê concessão lorestal referente a LIMF 1 - Concessionária LN GUERRA industria e comércio de madeiras Lada.
Página 4 de 67

ASR

Inseto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

3º parcela - R$ 20.547,15 (vinte mil, quinhentos e quarenta e sete reais e quinze
centavos) a ser pago em 29 de junho de 2012.

4º parcela - R$ 20.547,15 (vinte mil, quinhentos e quarenta e sete reais e quinze
centavos) a ser pago em 29 de setembro de 2012.

Subcláusula 4.2 — Pagamento relativo à madeira efetivamente explorada

Os preços da madeira serão aqueles oferecidos na proposta de preço vencedora para
cada uma das cinco categorias de valor, conforme preços minimos e lista de espécies
constantes nos Anexos V deste contrato.

42,1. O reenquadramento de espécies que compõem cada categoria de valor, em
atendimento ao disposto no art. 49 do Decreto 6.063/2007, somente poderá
ser realizado de quatro em quatro anos, mediante a apresentação de estudo de
mercado sobre a espécie. por parte da proponente.

O procedimento para modificação da lista de espécies do Anexo V deste
contrato será regulamentado pelo Instituto de Desenvolvimento Florestal do
Estado do Pará, mediante diretriz específica. e seguirá o estabelecido no
edital deste certame licitatório,

3. A inclusão de novas espécies na lista do Anexo V deste contrato será
realizada a qualquer momento, a pedido de qualquer uma das partes, desde
que a identificação botânica da espécie seja validada por herbário oficial,

a) O enquadramento da espécie seguirá norma específica a ser elaborada pelo
Instituto de Desenvolvimento Florestal do Estado do Pará.

42.4. O CONCESSIONÁRIO informará até o 108 dia de cada mês subsequente
àquele em que se deu a emissão dos documentos de transporte de produtos
Norestais ou documento comprobatório da comercialização dos produtos, a
volumetria abatida e a volumetria transportada, por espécie, conforme

formulário padrão do Instituto de Desenvolvimento Florestal do Estado do

Pará.

425, O CONCESSIONÁRIO preencherá diariamente as informações sobre o
rastreamento da cadeia de custódia de todas as árvores abatidas na UMF |, de
acordo com diretriz técnica a ser estabelecida pelo Instituto de
Desenvolvimento Florestal do Estado do Pará.

42.6. A volumetria a ser informada por seção de tora explorada será definida pela
seguinte fórmula:

v=[(db.m/4)+(d .n/9)]/2.L

Em que:

V = Volume da seção da tora em m';

db=

jâmetro médio da base da seção da tora em metros;

Conjunto de Glebas Mamuru - Arapiuns
Comi dê Concessão Noréstal referente a ME | Concessionária LN GUERRA industna é comércio de madeiras Ltdá
Pagina $ de 67
PR inn de Denon read Estad do Prá IDEFLOR

dt = Diâmetro médio do topo da seção da tora em metros;
m=3,141592;
L = Cumprimento da seção da tora em metros.

426.1 Os diâmetros médios são obtidos pelo método de medição em cruz,
em que são tomadas duas medidas perpendiculares entre si.

4.2.7. O valor mensal a ser recolhido será informado ao CONCESSIONÁRIO pelo
Instituto de Desenvolvimento Florestal do Estado do Pará até o 20º dia do
mês subsequente àquele em que se deu a emissão dos documentos de
transporte de produtos florestais ou documento comprobatório da
comercialização dos produtos.

428. O valor mensal a que se refere à subcláusula 4.2.7 será definido com base no
volume de madeira transportado, acrescido de atualização monetária, valores
inadimplidos de parcelas anteriores, sanções contratuais e obrigações
contratuais em atraso.

4.2.8.1 Havendo parcela em atraso, os pagamentos efetuados serão utilizados
para a quitação do débito, na ordem cronológica de vencimento, do
mais antigo para o mais atual, incluídos os juros e multas e
atualizações monctárias correspondentes conforme base de cálculo da
Secretária Estadual de Fazenda (SEFA).

4.29. O volume de madeira transportado a que se refere a subcláusula 4.2.8 será
baseado em informações fornecidas pela atividade de monitoramento deste
contrato, a ser realizada pelo Instituto de Desenvolvimento Florestal do
Estado do Pará.

42.10. O pagamento do valor referente ao volume de madeira abatido e não
transportado será efetuado em parcela anual única após cobrança por parte do
Instituto de Desenvolvimento Florestal do Estado do Pará.

Subeláusula 4.3 — Pagamento relativo ao material lenhoso residual de exploração

Pela comercialização de material lenhoso residual de exploração, o
CONCESSIONÁRIO pagará ao Instituto de Desenvolvimento Florestal do Estado do
Pára o valor único de R$ 5.00 (cinco reais) por stereo (st), a ser pago mensalmente.

43.1. O volume a ser considerado para fins de pagamento será aquele constante do
documento de Guia Florestal.

Subeláusula 4.4 — Pagamento relativo aos produtos não madeireiros efetivamente
explorados

A cobrança pela exploração de produtos não madeireiros utilizará como base de cálculo
os valores adotados pela Secretária Estadual de Fazenda (SEFA).

Conjunto de Globas Másmaru - Arapivns
Coat de Coniasão Norestal referente a LIMF | - Concessianána 1 NX GUERRA industria e comércio de madeiras Lida
Página 6 de 67
BB) disco de Desensolvimento Florestal do Estudo do Pará -IDEFLOR

a) O CONCESSIONÁRIO pagará ao Instituto de Desenvolvimento Florestal do
Estado do Pará o valor tendo como referência unidade de medida adotada pela
pauta, estabelecido pela Receita Estadual do estado do Pará.

b) O pagamento será realizado mensalmente de acordo com a quantidade de
produto coletado, extraído ou abatido.

Subeláusula 4.5 — Pagamento relativo aos serviços efetivamente explorados

Pela exploração de serviços na UMF 1, o CONCES IONÁRIO pagará ao Instituto de
Desenvolvimento Florestal do Estado do Pará, 5% (cinco por cento) da receita liquida
com sua exploração, de acordo com os comprovantes, notas fiscais e outros mecanismos

de verificação.

a) O pagamento será realizado anualmente de acordo com os meios de verificação
utilizados constantes no Anexo IV deste contrato.

Subcláusula 4.6 - Pagamento de valor mínimo anual

O valor mínimo anual equivale ao preço minimo a ser cobrado anualmente do
CONCESSIONÁRIO, independente da produção e dos valores por ele auferidos pela
exploração do objeto da concessão. conforme $3º do art. 36 da Lei 11.284/2006.

46.1. O início da exigência de pagamento do valor mínimo anual será no primeiro
dia útil após o 12º (décimo - segundo) mês da homologação do Plano de
Manejo Florestal Sustentado. salvo quando o atraso na aprovação for de
responsabilidade do CONCESSIONÁRIO,

4.62. Quando o atraso na aprovação do Plano de Manejo Florestal Sustentado for
de responsabilidade do CONCESSIONARIO, a exigência de pagamento do
valor minimo anual ocorrerá a partir do 24º mês após a assinatura deste
contrato.

4.6.3. O pagamento do valor mínimo anual será compensado no preço da concessão
florestal de que trata o inciso II do art. 36 da Lei | 1.284/2006, desde que
ocorra no mesmo ano.

. “O valor mínimo anual a ser pago fica assim estabelecido:

4.6.4.1. percentual de 3% (três por cento) do Valor da Proposta Financeira
Vencedora da UMPF. no primeiro ano de exigência de pagamento
equivalente a R$ 49.248,19 (quarenta e nove mil. duzentos e
quarenta e oito reais e dezenove centavos);

4.6.4.2. percentual de 7% (sete por cento) do Valor da Proposta Financeira
Vencedora da UMF, no segundo ano de exigência de pagamento
equivalente a R$ 114.912,44 (cento e quatorze mil, novecentos e
doze reais e quarenta e quatro centavos);

464.3. percentual de 15% (quinze por cento) do Valor da Proposta

Conjunto de Cilebas Mamuru - Arapéuns
Cantrato de concsssão florestal referente a LÍME 1 — Concessionária LN GUERRA industria e comércio de madeiras Ltda
Página 7 de 67
FÊ od esetmento Fred do o Pr IDELOR

Financeira Vencedora da UMF, no terceiro ano de exigência de
pagamento equivalente a R$ 246.240,95 (duzentos e quarenta é seis
mil, duzentos e quarenta reais e noventa e cinco centavos); ——

4.6.4.4. percentual de 30% (trinta por cento) do Valor da Proposta Financeira
Vencedora da UMF, a partir do quarto ano de exigência de
pagamento equivalente a R$ 492.481,90 (quatrocentos e noventa e
oito mil, quatrocentos e oitenta e um reais e noventa centavos):

4.6.5. O CONCESSIONÁRIO poderá deixar de fazer o pagamento do valor minimo

anual nas hipóteses de caso fortuito e força maior que inviabilizem a
exploração florestal, mediante à comprovação dos fatos e a autorização
expressa do Instituto de Desenvolvimento Florestal do Estado do Pará.

Subeláusula 4.7 — Bens reversíveis

São considerados bens reversíveis, que retornarão ao titular da loresta pública após a

exti

inção da concessão sem qualquer espécie de indenização:

a demarcação da UMF:

IL. a infraestrutura de acesso e sinalização;

Il. infraestrutura permanente do manejo florestal, tais como estradas secundárias,
trilhas de arraste e pátios de estocagem:

'V. parcelas permanentes e unidades amostrais de pesquisa, em toda base de dados
gerados em pesquisas nelas realizadas;

V. Plano de Manejo Florestal Sustentável da área. planos operacionais anuais e toda

base de dados associados:

VI. ascercas, os aceiros e as porteiras;

VII. as construções e instalações permanentes:

VIII, as pontes e passagens de nível;

X. a infraestrutura de geração e transmissão de eletricidade c de comunicação
instalada durante a execução do contrato, incluindo postes. linhas de transmissão
c antenas.

X. posto de controle

a) Não são considerados bens reversíveis as máquinas e os equipamentos
utilizados no desempenho das atividades econômicas do
CONCESSIONÁRIO, bem como os equipamentos móveis de
comunicação e geradores portáteis de energia.

b) Não será indenizada: benfeitoria decorrente de obrigação contratual

Conjunto de (elias Mamuru - Araprvos
Guto de Concesadio florestal seferemte a LUME 1 - Concessionária [:N GUERRA indusina e comércio de madeiras | ida.
Página & de 67
Instítuto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

assumida pelo CONCESSIONÁRIO ou que gere direito a bonificação ao
CONCESSIONÁRIO.

Cláusula 5º- DA FORMA DE PAGAMENTO

O CONCESSIONÁRIO recolherá. na forma da subeláusula 4,2, 4.3 e 4.4 deste contrato.
parcelas mensais referentes ao montante de produtos madeireiros c não-madeireiros
explorados.

LO pagamento das parcelas mensais mencionado nesta cláusula será realizado até
o 30º (trigésimo) dia de cada mês subsequente âquele em que se deu a emissão
dos documentos de transporte de produtos florestais ou documento
comprobatório da comercialização dos produtos e serviços.

IH. O preenchimento, a geração e o pagamento do Documento de Arrecadação
Estadual (DAE) são de responsabilidade do CONCESSIONÁRIO.

HI. O Instituto de Desenvolvimento Florestal do Estado do Pará informará
mensalmente em seu sítio na rede mundial de computadores o valor a ser pago
pelo CONCESSIONÁRIO. mediante demonstrativo de produção Norestal.
bonificação, compensação. atualizações e eventuais sanções.

“A informação a que se refere o inciso III será comunicada ao
CONCESSIONÁRIO por meio de demonstrativo detalhado de saldos e débitos.
pelo Instituto de Desenvolvimento Florestal do. Estado do Pará, até o 20º
(vigésimo) dia do mês subsequente âquele em que se deu a emissão dos
documentos de transporte de produtos florestais ou documento comprobatório da
comercialização de produtos.

V. O volume de madeira abatido e não transportado será mensurado após o início
do período de embargo.

VI.

O valor referente ao volume a que se refere o inciso V será cobrado em parcela
única em até trinta dias após o Instituto de Desenvolvimento Florestal do Estado
do Pará informar ao CONCESSIONÁRIO o valor devido.

Cláusula 6º - DA SANÇÃO POR ATRASO NO PAGAMENTO DO PREÇO

No caso de atraso no pagamento mensal, os valores devidos serão atualizados de acordo
com base de cálculo da Secretária Estadual de Fazenda (SEFA) na geração do
Documento de Arrecadação Estadual (DAE). O Instituto de Desenvolvimento Florestal
do Estado do Pará disponibilizará em seu sítio, na Rede Mundial de Computadores,
documento de orientação para pagamentos.

Subcláusula 6.1 - Cronograma de parcelas em atraso

Havendo parcela em atraso, os pagamentos efetuados serão utilizados para a quitação do
débito, na ordem cronológica de vencimento, do mais antigo para o mais atual,
incluidos os juros. multas e atualizações monetárias correspondentes, de acordo com
base de cálculo da Secretária Estadual de Fazenda (SEFA).

Conjunto de Gebas Mar - Acapius
Contráto de concessão Morestal referente a LIMF | - Concessionária LN GUURRA industria = comércio de madeiras Ltda
Página 9 de 67
inc de ps ro o Edo da Pará TE FIOR

Subcláusula 6.2 — Limite de inadimplência

O limite máximo de inadimplência admitido por este contrato é de três parcelas
mensais. O vencimento do prazo de pagamento da terceira parcela inadimplida
acarretará a suspensão do CEPROF (Cadastro de Exploradores e Consumidores de
Produtos Florestais), sem prejuízo da continuidade da contagem do prazo de vigência a
que se refere a cláusula 33.

a) Qualquer valor inadimplido relativo a mais de três parcelas mensais de
pagamento ensejará a suspensão automática deste contrato.

b) Após o início do periodo de embargo. o CONCESSIONÁRIO terá até três
meses para a quitação de todos os débitos do ano anterior. O vencimento
desse prazo acarretará na suspensão do contrato.

c) Em caso de suspensão, o contrato somente será revalidado mediante o
pagamento integral de todos os débitos e sanções devidas.

Cláusula 7º— REAJUSTE E REVISÃO DO PREÇO

Todos os preços e valores estabelecidos no contrato de concessão florestal serão
corrigidos anualmente, no 1º (primeiro) dia útil após o período de embargo da primeira
exploração florestal, pelo Índice Nacional de Preços ao Consumidor Amplo
(IPCAABGE), por meio de apostilamento a ser publicado no sítio, na rede mundial de
computadores, do Instituto de Desenvolvimento Florestal do Estado do Pará.

a) O reajuste anual dos valores ofertados para o Indicador A2 da proposta técnica
seguirá o Índice expresso no caput desta cláusula.

Subeláusula 7.1 — Revisão do contrato
A revisão dos preços do contrato será admitida nos casos permitidos em lei. O pedido
será de iniciativa do interessado, que o encaminhará para análise do Instituto de
Desenvolvimento Florestal do Estado do Pará.
Cláusula 8º - DA BONIFICAÇÃO
São indicadores bonificadores:

1. Redução de danos a floresta remanescente durante à exploração florestal;

Il. Geração de empregos locais;

HHl. Geração de empregos pela concessão Morestal:

Iv. Diversidades de espécies exploradas na unidade de mancjo florestal;

v. Diversidade de serviços explorados na unidade de manejo florestal;

VI. Apoio e participação em projetos de pesquisa:

Conjunto de G lets Mamaru - Arapiums
Contraio de concessão oresial referente a UME | - Concessaumária LN GUERRA industria é comércio de madciras | ida
Pagina 10 de 67

ns de Deseimento Forest do Edo do Pará DE FLOR

VII. Implantação e manutenção de sistemas de gestão e desempenho de qualidade
socioambiental;

VIII. Aplicação de enriquecimento com espécies nativas com tratamento de
silvicultura pós colheita.

Subcláusula 8.1 — Descontos aplicáveis

O CONCESSIONÁRIO poderá obter, durante a execução do contrato, descontos no
preço a ser pago pelos produtos e serviços explorados se atingir níveis de desempenho
equivalentes ou superiores aos parâmetros estabelecidos para os indicadores de
bonificação do Anexo IV deste contrato.

a) Os descontos, cujos percentuais encontram-se expostos no Anexo IV deste
contrato, poderão ser cumulativos, limitados ao percentual de 30% (trinta
por cento).

b) A aplicação do desconto não resultará em valor inferior aos preços
mínimos estabelecidos no edital, relacionados no anexo IV deste contrato e
corrigidos de acordo com a cláusula 7º deste contrato.

€) O CONCESSIONÁRIO não terá direito a qualquer desconto por cumprir
os níveis de desempenho inferiores ou equivalentes aos parâmetros
estabelecidos no edital, no contrato ou em sua proposta.

Subclâusula 8.2 - Aplicação da bonificação

A bonificação será solicitada pelo CONCESSIONÁRIO mediante relatório anual sobre
a gestão dos recursos florestais, considerando o desempenho atingido. A análise de
desempenho dos indicadores passíveis de gerar bonificação será realizada anualmente, a
partir do prazo estabelecido na parametrização de cada indicador, definido no Anexo IV
deste contrato, com referência na data de assinatura do contrato de concessão florestal.

a) Será considerado o desempenho atingido a partir do ano estabelecido para
o início da apuração de cada indicador. conforme fichas de parametrização
do Anexo IV deste contrato.

b) Para ter direito à bonificação, o CONCESSIONÁRIO entregará solicitação
fundamentada, comprovando que os níveis de desempenho exigidos para
bonificação foram atingidos.

c) A conferência das informações apresentadas pelo CONCESSIONÁRIO e a
avaliação do desempenho serão procedidas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará, que realizará as verificações
necessárias para fundamentar a decisão sobre a bonificação.

d) A concessão de bonificação será efetuada por meio de ato formal
fundamentado por parte do Instituto de Desenvolvimento Florestal do
Estado do Pará.

Conjunto de Gilehas Mamuru - Arapiuns.
Comsrato de concessão florestal ceferente a UMP | - Concessmonária LN GUERRA industria + comércio de madeiras Lida
Página 11 de 67
Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Subcláusula 8.3 — Prazo e forma de aplicação da bonificação
O desconto decorrente da bonificação será aplicado por um ano a partir da data de
assinatura do ato formal de concessão da bonificação, previsto na alínea d da
subeláusula 8.2.
a) Somente serão contabilizados para bonificação os indicadores que, no mês
relativo à cobrança dos valores mensais, estiverem com seu ato formal de
cessão dentro do prazo de vigência.

b) A bonificação será aplicada até o limite do preço mínimo da proposta
financeira estabelecida em edital.

c) Na hipótese de o percentual da bonificação ultrapassar o limite mínimo
estabelecido na subcláusula 8.1, alinea “b”, serão aplicados os percentuais
dos bonificadores vigentes, na ordem do que possuir data de cessão mais
antiga até o de data mais recente, até o limite do valor mínimo estabelecido
no edital de licitação 01/2011 para concessão no Conjunto de Glebas
Mamuru - Arapiuns.

Cláusula 9º- DO CUMPRIMENTO DA PROPOSTA TÉCNICA
São indicadores de desempenho para avaliação da proposta técnica:
1. Redução de danos à floresta remanescente durante a exploração florestal;
Investimento em infraestrutura e serviços para comunidade local:
. Geração de empregos locais:
. Geração de empregos pela concessão florestal;
Diversidade de produtos explorados na UMF:
. Diversidade de espécies exploradas na UMF:
VII. Diversidade de serviços explorados na UMF;
VIII. Grau de processamento local do produto.

Subcláusula 9.1 — Do cumprimento dos indicadores

A avaliação e verificação dos indicadores classificatórios seguirão norma a ser editada
pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

Cláusula 10º- DAS OBRIGAÇÕES DO CONCESSIONÁRIO

São obrigações do CONCESSIONÁRIO:
1. cumprire fazer cumprir os termos do edital de licitação, da proposta vencedora,

Conjunto de Glebas Mamury - Arapiuns
Contrato de coniccssão florestal ceferente a UME | - Concessionária LN GUERRA industria é comércio de madeiras Ltda
Página 12 do 67

Imstitato de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

as regras de exploração de produtos e serviços e as cláusulas contratuais da
concessão. bem como manter, durante toda a execução do contrato, todas as
condições de habilitação e qualificação exigidas na licitação em compatibilidade
com as obrigações assumidas:

11. cumprir e fazer cumprir as normas de manejo florestal, elaborar, executar e
monitorar a execução do PMFS, conforme previsto nas normas técnicas
aplicáveis e especificações do contrato;

HIT. buscar o uso múltiplo da floresta, nos limites contratualmente definidos e
observadas as restrições aplicáveis às áreas de preservação permanente e as
demais e recolher ao Instituto de Desenvolvimento Florestal do Estado do Pará
os valores devidos nos termos e prazos previstos neste contrato;

V. apresentar as certidões, atos de registro, autorizações, provas de inscrição em
cadastros de contribuintes, provas de regularidade fiscal, provas de situação
regular no cumprimento dos encargos sociais instituídos por lei, inscrições em
entidades ou associações profissionais e quaisquer outros documentos ou
atestados semelhantes, inclusive certidões de litígios relativos a possíveis débitos
registrados, em originais ou cópias autenticadas, quando solicitado pelo Instituto
de Desenvolvimento Florestal do Estado do Pará;

VI. recrutar e contratar, diretamente ou por qualquer outra forma, por sua conta e
risco, mão de obra necessária para a execução deste contrato, observando o que
dispõe a legislação trabalhista e previdenciária brasileira, responsabilizando-se
exclusiva € integralmente pelo recolhimento e pagamento de contribuições
sociais, trabalhistas, previdenciárias e demais encargos e adicionais pertinentes,
devidos a qualquer título, na forma da lei;

VI

assegurar a seus empregados. quando em serviço na UMF, diretamente ou por
meio de terceiros, alimentação e alojamentos, em quantidade, qualidade e
condições de higiene razoáveis, assim como segurança e assistência de saúde,
observada a legislação aplicável;

VIII. executar diretamente. contratar ou, de outra maneira, obter, por sua conta €
risco, todos os serviços necessários ao cumprimento deste contrato, respeitadas
sempre as disposições da legislação brasileira em vigor e os termos deste
contrato:

IX. impor a todos os seus contratados e fornecedores de bens e serviços as

posições deste contrato e da legislação brasileira aplicável, em especial

aquelas referentes a pessoal, proteção ao consumidor e ao meio ambiente,
verificando seu cumprimento:

X. evitar ações ou omissões passíveis de gerar danos ao ecossistema ou a qualquer
de seus elementos, adotando todas as medidas necessárias para a conservação
dos recursos naturais, em estrito cumprimento ao PMFS:

XI.

aplicar técnicas de planejamento florestal, de estradas e pátios, de seleção de
corte, abate é arraste que minimizem os impactos ambientais da atividade de

Conjunto de Glebas Mamuru - Arapiuns
Cima de concessão Mlorestal referente à UME | Concessionária | N GUERRA indusina e comércio de madeiras Ltda
Paga 13 de 67
Instituto de Desenvolvimento Florestal do Estado do Pará - [DEFLOR

mancjo florestal, em conformidade com a legislação vigente, as normas do
Instituto de Desenvolvimento Florestal do Estado do Pará e as prescrições do
bom manejo:

«assumir responsabilidade integral é objetiva por todos os danos e prejuizos ao
meio ambiente, a terceiros e ao Estado que resultarem, direta ou indiretamente.
de suas ações ou omissões na execução do PMFS; ou por ações em desacordo
com as normas cabiveis, bem como da remoção de bens nos termos deste
contrato, quanto à devolução da UMF objeto de concessão florestal, obrigando-
se à repará-los e a indenizar o Estado por toda e qualquer ação, recurso,
demanda ou impugnação judiciais juizo arbitral, auditoria, inspeção,
investigação ou controvérsia de qualquer espécie, por quaisquer indenizações.
compensações. punições, multas ou penalidades de qualquer natureza,
relacionados ou decorrentes de eventuais danos e prejuízos;

recuperar as áreas degradadas quando identificado o nexo de causalidade entre
suas ações ou omissões é os danos ocorridos. independentemente de culpa ou
dolo, sem prejuízo das responsabilidades contratuais, administrativas, civis ou
penais;

XIV. enviar do Instituto de Desenvolvimento Florestal do Estado do Pará os
seguintes documentos:

a) o relatório de produção mensal, na forma da subcláusula 21.1 deste
contrato, em meio eletrônico e impresso, com cópias anexas de Guia
Florestal (GF) emitidas no período:

b)o PMFS, suas alterações, e os Planos Operacionais Anuais (POAS)
aprovados pela Secretaria de Estado de Meio Ambiente - SEMA/PA e
relatório descrevendo as atividades desenvolvidas pelo
CONCESSIONÁRIO, ou documento equivalente, e todos os documentos
de licenciamento de órgãos ambientais, conforme normas relativas ao
manejo florestal, em meio eletrônico e impresso:

c) apresentar anualmente a documentação que comprova a manutenção das
condições de habilitação e o cumprimento dos indicadores classificatórios
e-da proposta técnica:

d) assegurar amplo e irrestrito acesso do Instituto de Desenvolvimento
Florestal do Estado do Pará às informações de produção florestal para fins
de fiscalização do cumprimento deste contrato, inclusive aquelas
referentes à venda dos produtos florestais:

XV. remover, por sua conta exclusiva, os equipamentos e bens que não sejam objeto
de reversão. quando da extinção deste contrato, na forma prevista na
subcláusula 20.1,4. deste contrato:

XVI. respeitar o período de embargo previsto na cláusula 12º (décima segunda)
deste contrato;

Conjunto de Glebas Mamuru - Arapiuns
Cumiráto de concessão Morestal referente à UMF 1 - Concessionária LN GUERRA industria e comércio de maneiras Lida.
Página 14 de 67

XVI.

XVIIL

XIX.

XX.

XXIV.

XXv.

XXVI.

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR
fomecer aos seus funcionários transporte regular entre a UMF explorada c as
sedes dos municípios onde está localizada a UMF em regime de concessão;

manter. na UMF, preposto aprovado pela Administração. durante a execução
do objeto, para representá-lo sempre que for necessário;

manter os funcionários em atividade na concessão florestal devidamente
uniformizados e identificados:

propor e submeter à aprovação do Instituto de Desenvolvimento Florestal do
Estado do Pará as regras de acesso à UMF previstas na subcláusula 1.2;

Propor e submeter a aprovação do Instituto de Desenvolvimento Florestal do
Estado do Pará a definição de material, forma e métodos de execução de
piqueteamento:

informar imediatamente à autoridade competente ações ou omissões próprias
ou de terceiros ou fatos que acarretem danos ao ecossistema. a qualquer de
seus elementos ou às comunidades locais:

executar as atividades necessárias à manutenção da UMF e da infraestrutura,
zelar pela integridade dos bens e benfeitorias vinculados à UMPF concedida e
realizar as benfeitorias necessárias na UMF:

comercializar o produto ou serviço florestal auferido do manejo;

planejar é executar medidas de prevenção e controle de incêndios;

imanter atualizado o inventário e o registro dos bens vinculados à concessão;

XXVII. permitir amplo e irrestrito acesso aos encarregados da fiscalização.

monitoramento, auditoria e representantes da Secretaria de Estado de Meio
Ambiente — SEMA/PA e do Instituto de Desenvolvimento Florestal do
Estado: do Pará, a qualquer momento, às obras, aos equipamentos, às
operações florestais e às instalações da UMF, bem como à documentação
necessária para o exercício da fiscalização:

XXVIII. realizar os investimentos ambientais e sociais definidos na proposta técnica;

XXIX.

atingir o Índice de Empregos Locais (IEL) de 80% (oitenta por cento), nos
termos do indicador A3 do Anexo IV deste contrato, ao completar o 10º
(décimo) ano do contrato de concessão, que deverá ser mantido até o final
do contrato;

- implantar sistema de parcelas permanentes, conforme intensidade

XXXI.

estabelecida no edital de licitação e norma do Instituto de Desenvolvimento
Florestal do Estado do Pará:

incluir no PMES referência às Áreas de Reserva Absoluta, as quais não
poderão ser objeto de qualquer tipo de exploração econômica;

Conjunto de Giehas Mamuru - Arapruns

Conto de concissão florestal referente a UME 1 - Concessionária LN GIERRA industria c comércio de madeitas Lida

Pagina 15 de 67

Imstito de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

XXXII. quando da eventual substituição do responsável técnico, apresentar ao
Instituto de Desenvolvimento Florestal do Estado do Pará, a prova de
inscrição ou registro do engenheiro florestal responsável técnico no Conselho
Regional de Engenharia, Arquitetura e Agronomia (CREA) e comprovar
vinculo profissional mediante a apresentação de cópia da carteira de trabalho
(CTPS) da qual conste o CONCESSIONÁRIO como contratante, do contrato
social do CONCESSIONÁRIO do qual conste o profissional como sócio, do
contrato de trabalho ou de atestado técnico da empresa, devidamente
registrado no CREA, do qual conste o profissional como responsável técnico,
ou, ainda, de declaração de contratação futura do profissional detentor do
atestado apresentado, desde que acompanhada de declaração de anuência do
profissional;

XXXIII. construir guarita de controle de entrada e saida de veículos € pessoas da
UMF 1 conforme projeto arquitetônico aprovado pelo Instituto de
Desenvolvimento Florestal do Estado do Pará.

XXXIV. cumprir as resoluções e normas de execução editadas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará relativas à execução do
contrato de concessão florestal;

XXXV. bloquear o tráfego em estradas secundárias durante o período de embargo:

XXXVI. propor medidas de vigilância e controle compatíveis com o tamanho e as
ameaças à UMF concedida.

XXXII. respeitar a legislação referente à proteção do patrimônio histórico e
arqueológico.

XXXVIIL.. prever na elaboração do PMES medidas para a identificação. proteção e
salvamento de artefatos arqueológicos que por ventura forem localizados
nas unidades de manejo florestal.

Cláusula 1 - DAS OBRIGAÇÕES DO CONCEDENTE
O CONCEDENTE obrigar-se-á a:

|. exercer a atividade normativa, o controle, a gestão e a fiscalização da execução
deste contrato:

aplicar as penalidades previstas neste contrato, quando for o caso;

W. dirimir, no âmbito administrativo, as divergências entre o CONCESSIONÁRIO,
produtores independentes c comunidades locais, na forma descrita neste
contrato;

. controlar e cobrar do CONCESSIONÁRIO o cumprimento das obrigações
fixadas neste contrato:

V. cobrar e verificar o pagamento dos preços fixados neste contrato;

Conjunto de Glehas Mamuru - Araqiuns
Cintiato de concessão flosestal referente o UM | - Concessionária LN GUERRA industria e comércio de madeiras | ida.
Página 6 de 67

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

VI. acompanhar é intervir na execução do PMES, nos casos c condições previstas na
Lei 11.284/2006:

VII. fixar e aplicar as penalidades administrativas e contratuais impostas ao
CONCESSIONÁRIO. sem prejuizo das atribuições dos órgãos do Sistema
Nacional do Meio Ambiente (SISNAMA) responsáveis pelo controle e
fiscalização ambiental;

Vill. avaliar à necessidade de suspensão ou de extinção deste contrato, nos. casos
nele previstos;

1X. disciplinar o acesso à UMF, na forma da subcláusula 1.2. deste contrato;

X. disponibilizar. sem ônus para o CONCESSIONÁRIO, aplicativos específicos
para o processamento e a análise de dados de parcelas permanentes.

Subcláusula 11.1 - Responsabilidade pela gestão do contrato

O Instituto de Desenvolvimento Florestal do Estado do Pará, nos termos do art. 2º, IL,
da Lei Estadual 6.963/2007, é o responsável pela gestão deste contrato.

Subeláusula 11.2 - Acesso à UMF para fiscalização e monitoramento das atividades

Os órgãos responsáveis pela fiscalização da floresta pública ou pelo monitoramento das
atividades direta ou indiretamente objeto deste contrato terão livre acesso à UMF 1, a
qualquer tempo. inclusive sem aviso prévio.

a) Quando em exercício do direito previsto nesta subcláusula. os servidores,
funcionários ou representantes do Instituto de Desenvolvimento Florestal
do Estado do Pará e da Secretaria de Estado de Meio Ambiente —
SEMA/PA estarão devidamente identificados.

b) A fiscalização por qualquer ente público não exime nem diminui as
responsabilidades do CONCESSIONÁRIO quanto à observação das regras
previstas neste contrato e na legislação brasileira.

Cláusula 12 - DO PERÍODO DE EMBARGO DAS ATIVIDADES DE
EXPLORAÇÃO

Serão suspensas as atividades de exploração florestal de madeira e de material lenhoso
residual da exploração. incluindo o corte e o arraste, no período de 15 de dezembro a 15
de maio de cada ano.

a) O período de suspensão da exploração poderá ser revisto mediante
justificativa técnica do CONCESSIONÁRIO e aprovação do Instituto de
Desenvolvimento Florestal do Estado do Pará.

Conjunto de Glebas Mamuru - Arapiams
Contrato de concessão Horestal referente a LÍME E - Concessionária LN GUERRA industria c comércio de madeiras Lida.
Pagina 176067

Am de esmo Feet do at do Pur DELOR

Subcláusula 12.1 — Permissões durante o período de embargo

Durante o período de embargo, serão admitidas apenas as atividades pré-exploratórias.
pós-exploratórias e em caráter excepcional será admitido o transporte para à retirada de
madeira da floresta a partir de toras estocadas em pátios secundários de concentração de
matéria-prima, localizados na margem das estradas principais, conforme norma a ser
editada pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

121.1. A retirada da madeira durante o período de inverno, conforme o caput
desta cláusula estará condicionado à autorização prévia do Instituto de
Desenvolvimento Florestal do Estado do Pará, mediante apresentação de
proposta técnica detalhando a operação e as medidas mitigadoras e
corretivas a serem aplicadas para correta manutenção das estradas
utilizadas dentro e fora da UMF.

Cláusula 13 — DOS PRAZOS PARA O INÍCIO DAS ATIVIDADES DO
CONCESSIONÁRIO

Os prazos máximos para o CON SSIONÁRIO iniciar as atividades relacionadas a

este contrato são os seguintes:

Lo PMFS será protocolizado no órgão competente em até 12 (doze) meses após a
assinatura do contrato;

IL. o início das atividades de exploração de produtos acontecerá em até 24 (vinte e
quatro) meses após a assinatura do contrato.

a) quando o termo final desse prazo ocorrer durante o período de embargo
previsto na cláusula 12º, o início da atividade de exploração será no
máximo 60 (sessenta dias) dias após o final do periodo de embargo:

bjos prazos definidos na cláusula 13º somente serão revistos mediante
comprovação por parte do CONCESSIONÁRIO e aprovação por parte do
Instituto de Desenvolvimento Florestal do Estado do Pará de que 9 atraso
ocorreu em rázão de caso fortuito ou motivo de força maior;

«) considera-se, para fins deste contrato, como início das atividades de
exploração. a derrubada e arraste de forma contínua.

Cláusula 14 — DOS CUSTOS E RISCOS RELACIONADOS À EXECUÇÃO DO
CONTRATO

O CONCESSIONÁRIO assumirá, sempre. em caráter exclusivo, todos os custos €
riscos relacionados com as obrigações assumidas neste contrato, arcando com todos os
prejuízos, quer diretos ou por intermédio de terceiros, no período de vigência deste
contrato, sem direito a qualquer pagamento, reembolso ou indenização. caso a
exploração de recursos florestais seja insuficiente para a recuperação dos investimentos
realizados e o reembolso das despesas.

Cmjunto de Gleba Mamuru - Arnproms
Contrato de concessão Morestal referente a UMP 1 — Concessionária LN GUERRA industria e comércio de madeiras Lda.
Página 18e67
PA side osnciment Piores d Estado e rurá DEHLOR

Cláusula 15— DAS GARANTIAS FINANCEIRAS E SUAS MODALIDADES

ro fiel cumprimento das obrigações contratualmente assumidas, o
CONCESSIONÁRIO prestou, no ato de assinatura do contrato, garantia no valor de
R$902.991,77 (Novecentos e dois mil, novecentos e noventa e sete reais e setenta e sete
centavos) na forma de seguro-garantia.

Subcláusula 15.1 — Regras da garantia

A devolução, a recomposição, a execução do valor, a atualização e a substituição da
garantia são reguladas nos termos do Anexo VI deste contrato.

Subeláusula 15.2 — Cobertura dos riscos

A partir da primeira renovação, após o 12º mês da assinatura do contrato, a garantia
prestada na modalidade de seguro-garantia deverá abranger os eventuais danos causados
ao meio ambiente, ao erário e a terceiros, ocorridos na área objeto deste contrato em
virtude da atividade executada, até o limite da quantia prestada.

Subeláusula 15.2 - Da recomposição da garantia

O prazo a que se refere o item 6 do anexo VI deste contrato poderá ser prorrogado, por
uma vez, por igual período, mediante requerimento justificado do
CONCESSIONÁRIO, que será decidido pelo Instituto de Desenvolvimento Florestal do
Estado do Pará no prazo de 05 (cinco) dias úteis.

Cláusula 16 — DAS BENFEITORIAS

As benfeitorias permanentes reverterão sem ônus ao: titular da área ao final do contrato
de concessão.

Subcláusula 16.1 — Indenização por benfeitorias de interesse público

As benfeitorias permanentes realizadas pelo CONCESSIONÁRIO poderão ser
descontadas dos valores devidos ao Instituto de Desenvolvimento Florestal do Estado
do Pará. desde que presente o interesse público e sua realização tenham sido autorizados
prévia e formalmente pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

a) Não serão indenizadas quaisquer benfeitorias que sejam decorrentes de
obrigação contratual assumida pelo CONCESSIONÁRIO ou que gerem
direito a bonificação ao CONCESSIONÁRIO.

Cláusula 17 — DA RESPONSABILIDADE PELOS DANOS E RISCOS
RELACIONADOS À EXECUÇÃO DO CONTRATO

O CONCESSIONÁRIO será à único responsável civilmente pelos seus atos, os de seus
prepostos e subcontratados, bem como pela reparação de danos excedentes dos prev istos
no contrato e na execução do PMFS. independentemente da existência de culpa,
devendo ressarcir o Estado dos ônus que esta venha a ter em consequência de eventuais
demandas motivadas por atos de responsabilidade do CONCESSIONÁRIO.

Conjunto de Clebas Mamuru + Arapums
Contrato dé concessão Moréstal referente a UMF | - Concessionária LN GUERRA industria e comércio de madeiras Lidá
Página 19 de 67

) Instituto de Desemvolvimento Florestal do Estado do Pará - IDEFLOR

Subcláusula 17.1 — Reparação de danos e prejuízos

O CONCESSIONÁRIO é obrigado a reparar todos os danos e prejuízos, originados por
sua ação ou omissão, ao meio ambiente, ao Estado ou a terceiros e ainda à indenizar O
Estado por toda e qualquer ação. recurso. demanda ou impugnação judiciais, juízo
arbitral, auditoria, inspeção, investigação ou controvérsia, indenizações, compensações,
punições. multas ou penalidades de qualquer natureza, relacionados ou decorrentes de
tais danos e prejuizos.

Cláusula 18— DA SUSPENSÃO DAS ATIVIDADES EXECUTADAS

Em caso de descumprimento dos critérios técnicos ou do não pagamento dos preços
florestais, além de outras sanções cabíveis, o Instituto de Desenvolvimento Florestal do
Estado do Pará poderá determinar a imediata suspensão da execução das atividades
desenvolvidas em desacordo com o contrato de concessão e determinar a imediata
correção das irregularidades identificadas. nos termos do am. 30, $ 2º, da Lei
11.284/2006.

Subeláusula 18.1 - Cumprimento das obrigações contratuais

A suspensão de que trata esta cláusula não isenta o CONCESSIONÁRIO do
cumprimento das demais obrigações contratuais.

Cláusula 19- DAS SANÇÕES ADMINISTRATIVAS
No caso de descumprimento, por parte do CONCESSIONÁRIO, de qualquer uma das

obrigações estabelecidas neste contrato, aplicar-se-ão as seguintes sanções
administrativas. sem prejuizo das responsabilidades cível e criminal:

1. advertência formal por escrito, com o estabelecimento de prazo para o
cumprimento das obrigações contratuais pendentes;

1. multa de até 10% sobre o valor total da proposta de preço nos casos de qualquer
situação de inexecução parcial ou total das obrigações assumidas:

HI. suspensão temporária da execução do contrato até o cumprimento da cláusula:

IV. suspensão temporária de participação em licitação e impedimento de contratar
com à Administração por prazo não superior a 2 (dois) anos;

V. declaração de inidoneidade para licitar ou contratar com à Administração
Pública enquanto perdurarem os motivos determinantes da punição ou até que
seja promovida a reabilitação, na forma da lei.

a) As sanções poderão ser aplicadas de forma independente ou cumulativa,
facultada a defesa prévia do interessado no prazo de 10 (dez) dias úteis,
contados a partir da data em que tomar ciência.

b)O desatendimento, pelo CONCESSIONÁRIO, das solicitações,
notificações e determinações da fiscalização implicará a aplicação das

Conjunto de Glehas Mamuru - Atapruns
(Contrato dê concessão Motestal referente a IMF |“ Concessionária LN GUERRA industria e comércio de madeiras Lida
Págna 20 de 67
Instituto de Desenvolvimento Florestal do Estado do Pari - IDEFLOR

penalidades previstas neste contrato e nas normas citadas.

€) O valor das multas aplicadas ao CONCESSIONÁRIO e não recolhido será
descontado da garantia de que trata a cláusula 15 e, se não for suficiente, a
diferença será cobrada na forma da legislação em vigor.

d) Compete ao CONCESSIONÁRIO enviar ao Instituto de Desenvolvimento
Florestal do Estado do Pará justificativa fundamentada quando alegar
descumprimento contratual supostamente decorrente de caso fortuito ou
força maior.

Subcláusula 19.1 - Sanções por informação falsa ou enganosa

A elaboração ou apresentação, na concessão florestal, de estudo, laudo ou relatório
ambiental total ou parcialmente falso ou enganoso, mesmo por omissão, implicará
aplicação das sanções administrativas, sem prejuízo da apuração de responsabilidade
penal nos termos do art. 69-A da Lei 9.605, de 12 de fevereiro de 1998.

Cláusula 20 — DAS CONDIÇÕES DE EXTINÇÃO DO CONTRATO DE
CONCESSÃO

Extingue-se a concessão Nlorestal por qualquer das seguintes causas:
esgotamento do prazo contratual:
rescisão:

. anulação:

IV. falência ou extinção do CONCESSIONÁRIO e falecimento ou incapacidade do
titular, no caso de empresa individual:

V. desistência e devolução, por opção do CONCESSIONÁRIO, do objeto da
concessão.

Subeláusula 20.1 — Consequências da extinção do contrato

Exlinta a concessão, retornam ao titular da floresta pública todos os bens reversíveis,
direitos e privilégios transferidos ao CONCESSIONÁRIO.

20.1.1 A extinção da concessão florestal autoriza, independentemente de notificação
prévia, a ocupação das instalações c a utilização, pelo titular da floresta
pública, de todos os bens reversíveis.

20.12 A extinção da concessão pelas causas previstas nos itens IL, IV c V' da
cláusula 20º autoriza O Instituto de Desenvolvimento Florestal do Estado do
Pará a executar as garantias contratuais, sem prejuizo da responsabilidade
civil por danos ambientais prevista na Lei 6.938/1981.

20.1.3 A devolução de áreas não implicará ônus ao Instituto de Desenvolvimento

Conjunto de Cilehas Mamuru - Arspruns
Comirato de concessão florestal referente a: 1/MF E Concessionâna LN GUERRA industria é comércio de madeiras Lida
Página 23 de 67
Insaltuto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Florestal do Estado do Pará nem conferirá ao CONCESSIONÁRIO qualquer
direito de indenização pelos bens reversíveis, os quais passarão à propriedade
do Instituto de Desenvolvimento Florestal do Estado do Pará.

Em qualquer caso de extinção da concessão, o CONCESSIONÁRIO fará por
sua conta exclusiva, à remoção dos equipamentos e bens que não sejam
objetos de reversão, em até 90 (noventa) ficando obrigado a reparar ou
indenizar os danos decorrentes de suas atividades e praticar os atos de
recuperação ambiental determinados pelos órgãos competentes, sob pena de
sofrer as sanções estabelecidas neste contrato, além de indenizar os custos da
remoção para o Instituto de Desenvolvimento Florestal do Estado do Pará.

Subcláusula 20.2 - Rescisão do contrato pelo concedente

A inexecução total ou parcial do contrato acarretará. a critério do Instituto de
Desenvolvimento Florestal do Estado do Pará, a rescisão da concessão, a aplicação das
sanções contratuais e a execução das garantias, sem prejuízo da responsabilidade civil
por danos ambientais prevista na Lei 6.938/1981. e das devidas sanções nas esferas
administrativas e penais.

1. A rescisão da concessão poderá ser efetuada unilateralmente pelo Instituto de
Desenvolvimento Florestal do Estado do Pará quando:

a) o CONCESSIONÁRIO descumprir cláusulas contratuais ou disposições
legais e regulamentares concementes à concessão:

bjo CONCESSIONÁRIO descumprir o PMFS, de forma que afete clementos
essenciais de proteção do meio ambiente e a sustentabilidade da atividade;

€) o CONCESSIONÁRIO paralisar a execução do PMES por prazo maior que
o previsto em contrato, ressalvadas as hipóteses decorrentes de caso
fortuito ou força maior ou as que, visem à proteção ambiental;

d) 0 CONCESSIONÁRIO descumprir. total ou parcialmente, a obrigação de
pagamento dos preços florestais;
e) o CONCESSIONÁRIO perder as condições econômicas, técnicas ou
operacionais para manter a regular execução do PM FS:

f)o CONCESSIONÁRIO não cumprir as penalidades impostas por infrações,
nos devidos prazos;

£) o CONCESSIONÁRIO não atender a notificação do Instituto de
Desenvolvimento Florestal do Estado do Pará para regularizar o exercício
de suas atividades;

h) o CONCESSIONÁRIO for condenado em sentença transitada em julgado
por crime contra o meio ambiente ou ordem tributária. ou por crime
previdenciário;

i)o CONCESSIONÁRIO submeter trabalhadores a condições degradantes de

Conjunto de Glebas Mamuru - Arapiuns
Contrato de concessão iloresta! referente a UME 1 = Concessionária LN GUERRA industria e comércio de madeiras frda
Página 22 de 6?

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

trabalho ou análogas à de escravo ou explorar o trabalho infantil;

|) o CONCESSIONÁRIO não cumprir. no prazo determinado no ato da

suspensão, as determinações para solucionar as irregularidades
identificadas pelo Instituto de Desenvolvimento Florestal do Estado do
Pará, de acordo com a cláusula 18%,

k) ocorrer fato superveniente de relevante interesse público que justifique a
rescisão, mediante lei autorizativa específica, com indenização de
investimentos vinculados aos bens reversíveis que tenham sido realizados
e ainda não amortizados:

1) houver a transferência do controle societário do CONCESSIONÁRIO sem
prévia anuência do poder concedente.

W. Rescindido este contrato pelo Instituto de Desenvolvimento Florestal do Estado
do Pará, por descumprimento de cláusulas contratuais ou disposições legais e
regulamentares por parte do CONCESSIONÁRIO, em especial as constantes do
art. 78, incisos 1 a XIl e XVII, da Lei 8.666/1993, este responderá por perdas e
danos decorrentes de seu inadimplemento, arcando com todas as indenizações.

na forma da lei.

. Rescindido o contrato de concessão florestal, não resultará para o Instituto de
Desenvolvimento Florestal do Estado do Pará qualquer espécie de
responsabilidade em relação aos encargos, ônus. obrigações ou compromissos
com terceiros ou com empregados do €' 'ONCESSIONÁRIO.

Subcláusula 20.3 — Processo administrativo para rescisão contratual

A rescisão do contrato de concessão florestal será precedida de processo administrativo,
assegurado o direito de ampla defesa e contraditório.

a) Será instaurado processo administrativo de inadimplência somente após a
notificação do CONCESSIONÁRIO e a fixação de prazo para correção
das falhas e transgressões apontadas.

b) Instaurado o processo administrativo e comprovada a inadimplência, a
rescisão será efetuada por ato do Instituto de Desenvolvimento Florestal do
Estado do Pará, sem prejuízo da aplicação das sanções contratuais. da
execução das garantias e da responsabilidade civil por danos ambientais e
das sanções penais é administrativas.

Subeláusula 20.4 — Rescisão por iniciativa do Cl 'ONCESSIONÁRIO

O contrato poderá ser rescindido por iniciativa do CONCESSIONÁRIO, caso venha a
ocorrer o descumprimento das normas contratuais pelo Instituto de Desenvolvimento
Florestal do Estado do Pará, somente mediante ação judicial especialmente intentada
para esse fim, conforme previsto no art. 47 da Lei 11.284/2006.

Conjunto de Glebas Maura - Arapíuas
Contato de concessão florestal referente a UMF 1 Concessionária UN GUERRA industria e comércio de madeiras Ltda
Pagina 23 de 67
Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Subcláusula 20.5 — Desistência

A desistência é condicionada à aceitação expressa do Instituto de Desenvolvimento
Florestal do Estado do Pará e dependerá de avaliação prévia do órgão competente para
determinar o cumprimento ou não do PMFS. O desistente deve assumir o custo dessa
avaliação e, conforme o caso, as obrigações emergentes.

a) A desistência não desonerará o CONCESSIONÁRIO de suas obrigações
com terceiros.

Cláusula 21 - DA PRESTAÇÃO DE CONTAS E RELATÓRIOS

O CONCESSIONÁRIO assegurará amplo e irrestrito acesso do Instituto de
Desenvolvimento Florestal do Estado do Pará às informações de produção florestal para
fins de fiscalização do cumprimento deste contrato, inclusive aquelas referentes à venda
dos produtos florestais, garantido o sigilo comercial.

a) O recebimento dos documentos mencionados nesta cláusula não implica
qualquer tipo de reconhecimento ou quitação por parte do Instituto de
Desenvolvimento Florestal do Estado do Pará nem (e: ime O
CONCESSIONÁRIO do cumprimento das responsabilidades administrativas
estabelecidas no PMF'S.

b

A fiscalização por qualquer ente público não exime nem diminui a
responsabilidade do CONCESSIONÁRIO quanto à observação das regras
previstas neste contrato e na legislação brasileira.

Subcláusula 21.1 — Prazo para prestação de contas

Até o 10º (décimo) dia de cada mês. o CONCESSIONÁRIO enviará ao Instituto de
Desenvolvimento Florestal do Estado do Pará relatório de produção. ainda que relativo
à produção igual a zero, conforme modelo regulamentado pelo Instituto de
Desenvolvimento Florestal do Estado do Pará.

Subeláusula 21.2 — Relatório anual sobre a gestão dos recursos florestais

Anualmente, o CONCESSIONÁRIO enviará ao Instituto de Desenvolvimento Florestal
do Estado do Pará, até 30 (trinta) dias após o início do período de embargo. relatório
sobre a gestão dos recursos florestais relativo ao mancjo e à exploração dos produtos é
serviços florestais. de acordo com diretrizes estabelecidas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará.

Subcláusula 21.3 — Plano de Manejo Florestal Sustentável (PMFS) e Planos
Operacionais Anuais (POAs).

O CONCESSIONÁRIO enviará ao Instituto de Desenvolvimento Florestal do Estado do
Pará o Plano de Manejo Florestal Sustentável (PMFS), bem como suas alterações, e os
Planos Operacionais Anuais (POA). em até IS (quinze) dias após sua aprovação pelo
órgão ambiental competente.

Corgo de Gilebas Mamuru - Arapiums
Coittato de concessão Morestal referente à MF 1 - Concessionária LN GUERRA industria é comércio de mundeiras Ltda
Página 24 de 67

BBB tinto de Desenvovimento Florestal do Estado do Pará - IDEFLOR

Cláusula 22 - DA GESTÃO E SOLUÇÃO DOS CONFLITOS SOCIAIS

O CONCESSIONÁRIO indicará um responsável para identificar e receber eventuais
demandas e reclamações que envolvam a UMP 1 objeto do presente contrato ou
relacionado direta ou indiretamente à execução do contrato.

Subcláusula 22.1 — Procedimento para encaminhamento de demandas

O procedimento para encaminhamento de demandas obedecerá à diretriz a ser adotada
pelo Instituto de Desenvolvimento Florestal do Estado do Pará.

Cláusula 23 - DAS DIVERGÊNCIAS NA INTERPRETAÇÃO E APLICAÇÃO
DO CONTRATO

Nos casos de divergências na interpretação e na aplicação dos contratos de concessão
florestal, o CONCESSIONÁRIO poderá encaminhar a questão, por escrito, ao Instituto
de Desenvolvimento Florestal do Estado do Pará, que se manifestará em até 10 (dez)
dias úteis.
a) O prazo de manifestação poderá ser prorrogado por igual período, desde que
justificadamente.

Cláusula 24 - DAS AUDITORIAS FLORESTAIS

A UMF I será submetida às auditorias florestais, de caráter independente, em prazos não
superiores a três anos, a partir da assinatura do contrato.

Subcláusula 24.1 — Entidades de auditoria

As auditorias serão conduzidas por entidades reconhecidas pelo Instituto de
Desenvolvimento Florestal do Estado do Pará, nos termos do art, 3º, XI, da Lei
11.284/2006.

Subeláusula 24.2 — Custos da auditoria

O CONCESSIONÁRIO pagará os custos da auditoria mediante a contratação direta da
entidade auditora reconhecida pelo Instituto de Desenvolvimento Florestal do Estado do
Pará, nos termos do art. 3º, XI, da Lei 11.284/2006.

1. Em observância ao disposto no artigo 59, Il, do Decreto 6.063/2007, o
desconto concedido ao CONCESSIONÁRIO, se micro ou pequenas empresas,
da UMF pequena será de 80% (oitenta por cento) do valor pago pelo
CONCESSIONÁRIO à auditoria florestal.

Conjunto dé Glehas Mamuru - Arapiuns
Cintrato de concessão Mlorestal referemre a UM 1 - Concessionária LN GUERRA industria é comércio de madeiras Lida
Página 28 de 67

Intuto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Cláusula 25 - DOS SISTEMAS DE RASTREAM!
CADEIA DE CUSTÓDIA

TO E MONITORAMENTO E

Subcláusula 25.1 — Sistema de monitoramento e rastreamento

O CONCESSIONÁRIO implantará, até o início da execução do PMF'S, sistema de
monitoramento e rastreamento remoto do transporte de produtos florestais, de acordo
com estipulação do Instituto de Desenvolvimento Florestal do Estado do Pará, que
permita identificar é localizar esses veículos de transporte.

Subcláusula 25.2 — Cadeia de Custódia

O CONCESSIONÁRIO também adotará, desde o início da execução do PMFS, Sistema
de Cadeia de Custódia que permita a identificação individual da origem de cada tora
produzida no PMES em qualquer etapa desde a floresta até o processamento, de acordo
com diretriz a ser adotada pelo Instituto de Desenvolvimento Florestal do Estado do
Pará.

Cláusula 26 - DOS CONTRATOS DE FINANCIAMENTO

O CONCESSIONÁRIO poderá oferecer em garantia, em contrato de financiamento, os
direitos emergentes da concessão, nos termos do art. 29 da Lei 11.284/2006, até o limite
equivalente à produção Norestal de um ano de acordo com o respectivo Plano
Operacional Anual aprovado pelo órgão ambiental competente,

Subclâusula 26.1 — Limites para garantia

O CONCESSIONÁRIO poderá oferecer em garantia, em contrato de financiamento, os
direitos emergentes da concessão em limite superior ao estabelecido, desde que
expressa e formalmente autorizado pelo Instituto de Desenvolvimento Florestal do
Estado do Pará.

Subcláusula 26.2 — Responsabilidade do Instituto de Desenvolvimento Florestal do
Estado do Pará

O Instituto de Desenvolvimento Florestal do Estado do Pará não possui nenhuma
responsabilidade com relação a contrato de financiamento firmado nesses moldes.

Cláusula 27 - DA COMPATIBILIZAÇÃO COM OUTRAS ATIVIDADES

A UME I objeto deste contrato deverá respeitar o pousio da área de 953,31 ha, indicada
no mapa do Anexo | referente a manejo florestal pré existente e efetuar a exploração
após-o ciclo de corte de 30 anos, sendo facultado ao concessionário, a inclusão desta
área no percentual destinado a reserva absoluta.

Subcláusula 27.1 — Informação sobre outras atividades

O CONCESSIONÁRIO informará ao Instituto de Desenvolvimento Florestal do Estado
do Pará toda atividade que venha a ser identificada dentro da UMF L

Conjunto de Gleias Mamuru - Araprums
Contrato de concessão Morestal néferente a UME | - Concessinnária LN GUERRA industria e comércio de madeiras Lido
Página 26 de 67

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Subcláusula 27.2 — Equilíbrio econômico-financeiro

Qualquer alteração da área florestal objeto deste contrato, será compensada com a
reavaliação do equilibrio econômico-financeiro deste contrato.

1. O reequilibrio econômico-financeiro deste contrato é condicionado à
apresentação, por parte do CONCESSIONARIO, de estudo
fundamentado demonstrando a natureza e a dimensão do ano.

Cláusula 28 - DOS NOVOS ACESSOS

O estabelecimento de vias de acesso alternativas âquelas já constituídas na área objeto
de concessão será precedido de autorização do Instituto de Desenvolvimento Florestal
do Estado do Pará e da Secretaria de Estado e Meio Ambiente — SEMA/PA. Compete
ao CONCESSIONÁRIO instalar € manter Posto de Controle na respe entrada,
garantindo espaço exclusivo na instalação para pessoal dos órgãos públicos municipais.
estaduais e federais em atividade no local e estrutura de comunicação.

Cláusula 29 - DO PATRIMÔNIO HISTÓRICO E CULTURAL

A descoberta de quaisquer elementos de interesse arqueológico ou pré-histórico.
histórico. artístico ou numismático será imediatamente comunicada, — pelo
concessionário, ao Instituto de Desenvolvimento Florestal do Estado do Pará e órgão
afim.

1. O concessionário é responsável pela conservação provisória da coisa descoberta,
a qual deve ser acondicionada e entregue ao Instituto de Desenvolvimento
Florestal do Estado do Pará.

Cláusula 30 - DO VALOR DO CONTRATO

O contrato possui valor estimado anual de R$ 1.641.606,34 (Um milhão, seiscentos e
quarenta e um mil, seiscentos e seis reais e trinta e quatro centavos).

Cláusula 31 - DA PUBLICAÇÃO

O Instituto de Desenvolvimento Florestal do Estado do Pará publicará no Diário Oficial
do Estado o extrato deste contrato, de acordo com o parágrafo único do art. 61 da Lei
8.666/1993, ocorrendo a despesa às suas expensas.

Cláusula 32 - DO FORO

Fica eleito o Foro da Justiça Comum Estadual de Belém/PA, para dirimir lité
oriundos deste contrato. com renúncia expressa das partes a outros. por mais
privilegiados que sejam.

Conjunto de Gletas Mamury - Arapiuns
Cunrato de conecitão iorestal referente a LÍMF | = Concessionária LN GUERRA industria é comércio de maiesras Lada.
Pagina 27 de 67

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Cláusula 33 - DA VIGÊNCIA, PRORROGAÇÃO E EXTINÇÃO DO
CONTRATO

Este contrato entra em vigor na data de sua assinatura, com vigência por 30 (trinta)
anos, prorrogáveis por mais 5 (cinco) anos, a critério do Instituto de Desenvolvimento
Florestal do Estado do Pará.

E. por estarem de pleno acordo, assinam o presente instrumento contratual em três vias
de igual teor e forma, para um só efeito.

Belém/PA, 29 de setembro de 2011

“Testemunhas
Z Deo dl na
RG. 47) » asma RG. 20%163

Conjunto de Glehas Mamury - Arapiuns
Comrato de concessão florestal referente à UMF | Concessionária LN GUERRA industria é comércio de madeas Lida
Pagina 28 de 67

ANEXOS
Anexo |
Anexo
Anexo HI
Anexo VI
Anexo V
Anexo VI
Anexo VII

Anexo VIH

Insaltuo de Desemvolvimento Florestal do Estado do Pará - IDEFLOR

Relação das Unidades de Manejo Florestal - UMF

Orientações para demarcação das Unidades de Manejo Florestal - UMF
Objeto da Concessão Florestal - Produtos e Serviços

Critérios, indicadores, bonificadores e parâmetros

Lista de espécies e grupos de valor da GLEBA Mamuru-Arapiuns
Regras para processamento da garantia

Lista dos preços oferecidos na proposta do licitante vencedor da UMF

Lista dos parâmeiros de desempenho estabelecidos na proposta vencedora

Comunto de Glebas Mumuru - Arapiuns
Comrato de concessão florestal refrente a LÍME 1 - Concessionária LN GUERRA industria e comércio de madeiras Ltda
Pagina 29 de 67

É de esenvrimem ces d dad Pera DE PIOR

ANEXO

A primeira licitação para concessão em floresta pública no Estado do Pará será

realizada no conjunto de Glebas Mamuru-Arapiuns localizada no Oeste do Pará e que
abarca os municípios de Santarém, Juruti e Aveiro como consta no Plano Anual de
Outorga Florestal — PAOF 2011. Serão ofertadas 03 (três) UMES, totalizando uma área
de 150.956,95 ha.

Segue a relação das Unidades de Manejo Florestal — UMF, objeto da concessão

florestal:
Unidade de Manejo Área (ha)
Florestal | E
45.721,33 |
19.817,71
[ 85.417,91 |
[ 150.956,95

Conjunto de Glebes Marmura - Arapivns
Contra de concessão Morestal referente a LÍME 1 - Concessionána LN GLERRA industria é comércio de madeiras Ltda
Página ide 67

[5] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Mapa das Unidades de Manejo Florestal no Conjunto de Glebas Mamuru-Arapiuns

Ride deflor Mapa do Lote e Caia a
E E

A
ce as

one Mapa elaborado em 077272011 lie os EEanEnaT faro 6 nais de OMenaiaman Pa Es do PU ia |

O IBGE à DEFLOR.
o de Gilebas Mamuro - Arapiuns

Contrato de concessão Morestal referente GUMPIO ani LN GUERRA industria e comércio de madeiras Ltda,
Página 31 de 67

[5] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Mapa de localização das Vias de escoamento no Conjunto de Glebas Mamuru-Arapiuns

RIdeflor
o.

Conjunto de Glehas Mamuru - Arspiuns
Contrato de concessão florestal referente a UME | - Concessionária LN GUERRA industria e comércio de madeiras Lida.
Página 32 de 67

BB risco de pesenvotvmento Florestal do Estado do Pará - IDEFLOR

Unidade de Manejo Florestal I
Mapa e Memorial Deseritivo

Rldeflor Unidade de Manejo Florestal 1

=

Conveções e Legenda:
Comunisader Cineaficação de Vegetação:
| Essas, mis descaso, o Una deseo
ES Piea garaçãs e plnices E Seresss Creta ceras
de inuncação Pieesta Ore
Densatazara

[DD Ure das UM para Concessão
[E] Uma do Conjunto de Glebas

araçura
ez Florestas Pulbcas Fecerss
ICNEP-SES)

Va do sato
E Cssioação vaserera
Emersieto

“a rca da Veptaçãotrmbno | |

Conjunto de Gilebas Mamuru - Arupiuns
nte a UMF 1 - Concessionária LN GUERRA industria e comércio de madeiras Lida.

Contrato de concessão florestal referes
Página 33 de 67

(8) disíno de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

MEMORIAL DESCRITIVO

UNIDADE DE MANEJO FLORESTAL 1
ÁREA PLANA(ha): 45.721,33
PERIMETRO (Km): 106.49
MUNICÍPIOS: Juruti e Santarém

DESCRIÇÃODOPERÍMETRO

Partindo do marco M-01, situado no limite com Projeto Estadual Agroextrativista Aruã,
definido pela coordenada 9.702.584,22 m Norte e 608.242,20 m Leste, deste segue-se em linha
reta com distância de 8.239,09 m e azimute plano de 2/2º37'52" chega-se ao marco M-02,
definido pela coordenada 9.695 645,60 m Norte e 603.799,44 m Leste, deste segue-se em linha
reta com distância de 10.794,82 m e azimute plano de 1080052" chega-se ao marco M-03,
definido pela coordenada 9.692.307,22 m Norte e 614.065,07 m Leste, deste segue-se em linha
reta com distância de 16.986,60 m e azimute plano de 191º49'44" chega-se ao marco M-04,
definido pela coordenada 9.675.681,34 m Norte e 610.582,99 m Leste, deste segue-se com
distância de 888,47 m e azimute plano de 1041439" chega-se ao marco M-0S, situado no
limite com margem direita de uma tributário sem denominação do Rio Arapiuns, definido pela
coordenada 9.675.462,73 m Norte e 61.444,14 m Leste, deste segue-se a jusante pela margem
direita do referido tributário com distância de 8.885,73 m até chegar na confluência com o Rio
Arapiuns, deste segue-se a montante pela margem esquerda do referido Rio com distância de
4.248,61 m até a confluência com o Igarapé Javari , deste segue-se a montante pela margem
esquerda do referido Igarapé com distância de 16.658.1! m até chegar ao marco M-06,
definido pela coordenada 9.677.490,15 m Norte e 592.639,40 m Leste, deste segue-se em linha
reta com distância de 21.803,13 m e azimute plano de 3593636" chega-se ao marco M-07,
definido pela coordenada 9.699.292,78 m Norte é 592.491,03 m Leste, deste segue-se em linha
reta com distância de 6.968,08 m e azimute plano de 1120732" chega-se ao marco M-08,
definido pela coordenada 9.696.668,32 m Norte e 595.945,98 m Leste, deste segue-se em linha
reta com disiância de 11.018,97 m e azimute plano de 573142" chega-se ao marco MI,
marco inicial da descrição deste perimeiro. Todas as coordenadas aqui descritas estão
georreferenciadas ao Sistema Gieodésico Brasileiro, e encontram-se representadas no Sistema
UTM, referenciadas ao Meridiano Central -S7º, Datum SAD-69 . Todos os azimutes e
distâncias, áreas e perímetros foram calculados no plano de projeção UTM.

Comjunto de Glebas Mamuru - Arapiuns.
Contrato de concessão florestal referente a UMF 1 - Concessionária LN GUERRA industria e comércio de madeiras Ltda.
Pagina 34 de 67

Instituto de Desensolvimento Florestal do Estado do Pará - IDEFLOR

ANEXO II

Orientação para demarcação das

A demarcação de cada Unidade de Manejo Florestal (UMF) será de
responsabilidade do concessionário. Para a demarcação, é necessário a realização de
transporte de coordenadas, implantação dos marcos de vértice, testemunha, azimutes.
poligonação, bem como a implantação de placas. em conformidade com a localização e
quantitativo definidos pelo Instituto de Desenvolvimento Florestal do Pará e dispostos
na tabela |.

O prazo máximo para o concessionário realizar toda a demarcação e à
sinalização da UMF será:

a) 3 anos a contar da assinatura do contrato para o concessionário implantar os
marcos de vértice acompanhado dos seus marcos de azimute e testemunho

b) 4 anos a contar da assinatura do contrato para o concessionário implantar as
placas de sinalização e

c) 5 anos a contar da assinatura do contrato para o concessionário implantar os
marcos de poligonação.

Nos casos em que o(s) limite(s) da Unidade de Produção Anual (UPA)
coincidirem com o(s) limite(s) da UMF objeto da concessão. será necessário priorizar a
demarcação dessas linhas da UMF antes do início da atividade de exploração da
respectiva UPA, por meio da materialização de todos os marcos e placas dessa linha
limítrofe.

Conforme especificado no Manual de Normas Técnicas para Demarcação de
Florestas Públicas, “as placas “Unidade de Manejo Florestal” serão colocadas ao longo
de seu perímetro em locais que se configuram como vias de acesso (trilhas, caminhos,
estradas, rios, córregos, igarapés, etc.) ou com potencial em razão da proximidade de
ocupações”. O responsável técnico em campo deverá preferir os pontos na intersecção
dos limites da Unidade de Manejo Florestal com os acessos terrestres e fluviais.

As linhas secas e limites físicos limítrofes entre UMF”s que não apresentaram
placas neste anexo se devem ao fato de não possuirem locais que se configurem como
efetiva ou potencial passagem de pessoas, pois não foram identificadas vias de acesso,
rios navegáveis, ou alguma atividade humana nas proximidades, seja por meio de
imagens de satélite, seja por meio de observação em campo realizada por equipe do
IDEFLOR.

No entanto, com o desenvolver das atividades florestais, caso seja identificado
algum local específico que se configure como efetiva ou potencial serão incluidas
placas nos pontos que se configurem como efetiva ou potencial passagem de pessoas é
cuja sinalização não tenha sido inserida neste anexo, como, por exemplo. nas estradas e
vias de acesso a serem construídas para a prática do mancjo florestal.

As coordenadas planas aproximadas da tabela estão em metros, na projeção
UTM (fuso 21S), datum SAD69. A equipe técnica de implantação deve atentar, em
primeiro lugar, para as observações descritivas na tabela, no intuito de localizar com
maior precisão, o ponto de implantação e direcionar a face impressa da placa, como
base o alvo que a sinalização pretende atingir. Dessa maneira, as coordenadas
fornecidas na tabela, podem não necessariamente, coincidir exatamente com as
descrições textuais indicadas. A colocação das placas deverá incidir com maior precisão
possivel sobre os limites da Unidade de Manejo Florestal.

Comjunto de Gets Mamunu - Arsprums

Contrato de concessão Norestal referente à UMF | - Concessionária | N GUERRA industria e comércio de madeiras Lids
Página 35 da 67

E) Isto de Desenvolvimento Florestal do Estado da Pará - IDEFLOR

Os serviços de demarcação serão vistoriados pelo IDEFLOR durante a execução
e/ou ao término dos trabalhos, os quais deverão ser observados se foram atendidas as
orientações do Manual de Normas Técnicas para Demarcação em Florestas
Públicas. Nos casos de omissão ou execução contrária ao Manual, o
CONCESSIONÁRIO será notificada a reparar o erro.

As placas poderão ser implantadas no interior da Unidade de Mancjo Florestal, e
em nenhuma hipótese fora dos limites da UMF.

As áreas apresentadas para a UMF são estimativas e estarão sujeitas a pequenos
ajustes durante a demarcação,

A Tabela | indica a estimativa do número de marcos e placas a serem instalados
em cada uma das unidades de manejo florestal, que constam nos mapas das UMF"s
neste Anexo.

Tabela |, Quantitativo de marcos e placas de sinalização a serem implantadas.

Unidade de x Marcos de
Manejo Floresiul Marcos de vértice poligonação Placas de sinalização

UMF -1 34 18

UMF = 1 2 13

UMF - IH 1 24

TOTAL 47 55

A seguir será apresentado o mapa com a representação dos marcos de vértice e de
poligonação para a UMF 1.
UMFE IL
Figura 1 - Marcos de Vértice e Marcos de Poligonação

r Marcos de Vértice « Marcos de Poligonação - UMP1

Conjunto de (ilebas Mamuru - Arapiuns.
Contrato de concessão florestal refereme a UME | Concessionária | N GUERRA industria e comércio de madeiras Lada
Pagina 6 de 67

(EB sitio de Desenvolvimento Florestal do Estudo do Prá - IDEFLOR

A seguir é apresentado o mapa € tabela com a representação é coordenadas da
localização das Placas para a UMF 1.

UMFI
Figura 2 - Mapa de Referência de Localização de Placas

Maça de Relorôncia de cccsização das Placas - UMF 1

60616928] Namergemidocursodágua: | Jusintedo curso | Pescas que ingressem sm UMPI

dágua subindo o curso dágua
Jusante do curso | Pessoss que ingressem na UMFI
9.693.985,63 | 60879496 | Na margem do curso água pr feel emp

Pros: | 9653.58.17 | s1075O! |  Nemangemdocunoitágu | Justexedo corso | Pessoas que imprensem na MEI

dágua subindo o curso dágua.
as Acesso terrese- | Pessoas que ingressem a UMFL
PIOS | 9.690.443,23 | 613.674,68 | Na margem do acosso terrestre Ea o
E es Jusaste do curso | Pessoas que ingressem na UMET
PIOS [968035507 [6115393 | Na margem do curso dágua poi Pato anjo

Montante do curso | Pessoas que ingressem na UMF

PIOS [957543942 | 611 535,96 | Na margem direita do curso dágua. E esceno 5 cur digná

E para
PIO? |9,672862,95 | 610.189,52 | principal junto do cruzamento com subindo ou descendo o tributário
oarluente id pincipal

Na margem esquerda do Rio | JusamedoRio | Pessoas que impressem na UMFI

PIOS | 966927608 ARA Arapruns subindo o Rio Arapiuns

Na margem esquerda do Igarapé
FIOS | 967435793 | 600630.77 | Javan junto so cruzamento com | Igarapé Javari
aílvente

Pessoas que ingressem na UME!
subindo o curso dágua afluente

Na margem esquerciu do Igarapé
PRIO | 9676/1124 | 596.309,70 |  Javora junto so gruzamênio com | Igarapé Javari
aflveme

Pessoas que ingressem na UME!
subindo o curso d'água aflvente

Connie de Glebas Mimuru - Arapiuns
Contrato de cancessão florestal referente a UMF | - Concessionária LN GUERRA industria é comércio do madeiris Ltda.
Página 37 de 67
[EB so de Desroimnto Forest! do Estado do Pará IDEFLOR

Na mumgem esquerda do Igarapé
PII [9677 307,64 | 593.082,00 | Javarijurto ao envamento com | Igarapé Javari
afluente

Pessoas que ingressem na UME1
subindo o curso d'agua afluente

pisa [9:677450,15 | 592.639,40 | Na margem esquerdado Igarapé | Montante do | Pessoas quê ingressem na UMFL

repees | Micesioo anç eom
is | vetos so |sm261929 | amagemocano ips | Monaco | Pers q mec meu
ria [oca sas [5200559] Nomargemdocumnáima | Meda cr | Pes e im a UT

is |a66s91601 [55258581 | MNamangmdascuoimesme | Atemo ro | Pes queima UML
RR E e E disnedo cosa PS qe gsm UM
ir [iassanar| sido | Namegam doc | Tema doca | a ps gr a
PII [9698.757,31 | S92493,54] Namero curso digo | Juss do curto Ri ga

Conjunto de Glebas Mamutu - Araprans
Comtrato de concessão florestal refereme a UM 1 - Concessionária LN GUERRA industria e comércio de madeiras Lida.
Pisa 38 de 67
FEB tt de Denrvoimento Preta! do Estado do Paá- IDEFLOR

ANEXO HI

PRODUTOS

1.1. Madeira em Tora

Definição:

Seção do fuste de árvores com diâmetro a partir de 50 cm, tendendo a forma
cilíndrica, podendo apresentar defeitos na forma o que caracteriza diferentes
qualidades de fustes.

Com eexelu

A utilização de espécies madeireiras que também sejam provedoras de produtos
não madeireiros de uso exclusivo da comunidade local deve ser manejada de
forma que garanta a produção sustentável destes produtos não madeireiros.
Provisões especiais neste sentido deverão constar no PMF'S.

A. No caso de comprovada, mediante análise do inventário florestal 100%,
que as espécies enquadradas no item anterior não possuem capacidade para
suportar a utilização como madeireiro e não madeireiro, estas devem ter
seu corte vedado para priorizar a utilização do produto não madeireiro.

B. Serão imunes de corte todas as espécies madeireiras protegidas por lei e/ou
regulamentações locais.

C. As seguintes espécies só poderão ser exploradas pelo concessionário
mediante prévia autorização do órgão competente, por terem sido
identificadas no inventário florestal amostral como espécies com potencial
de uso não madeireiro:

(a) Carapa guianensis Aubl
(b) Copaifera multijuga Hayne.
(c) Hevea brasiliensis Mull. Arg.

1.2. Resíduos da exploração florestal

Definição:

Galhos, sapopemas e restos de troncos e árvores caídas, provenientes da
exploração florestal, que podem ser utilizados como produtos secundários do
manejo florestal para a produção de madeira e energia.

Condições especiais e exclusões:

A. Quando os resíduos de exploração florestal forem destinados à produção
de carvão, o processamento deverá ser realizado dentro da unidade de
manejo florestal em local a ser definido no PMFS e POA, licenciado pelo
órgão competente.

Conjumo de Cilebas Mamuru - Arapiuns
Contrato de concessão florestal referênie a UME 1 - Concessionária LN GUERRA industria é comércio de madeiras Ltda
Página 39 de 67

[EB tmmtinao de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

B. Os resíduos da exploração florestal comprovadamente destinado pelo
concessionário ao uso, sem ônus, para fins energéticos de subsistência,
artesanato e movelaria das comunidades locais poderá ter desconto de 90%
no preço por m” a ser pago ao Instituto de Desenvolvimento Florestal do
Estado do Pará.

1.3. Produtos florestais não madeireiros

Definição:

Produtos florestais de origem vegetal e não lenhosa, incluindo folhas, raízes.
cascas, frutos, sementes, exudatos, óleos, resinas e cipós.

e exclu

Não poderão ser exploradas as espécies comprovadamente endêmicas
(espécies cuja distribuição geográfica se limita a uma determinada região
do planeta) que ocorrerem na região.

B. Será garantido acesso regulado gratuito as instituições públicas para coleta
de sementes para fins de produção de mudas sendo vedada a estas
instituições a comercialização das sementes coletadas.

C. A coleta de sementes de espécies que são objeto da exploração para fins
madeireiros deve estar associada a medidas que prevejam a manutenção de
estoques de semente que garantam a adequada regeneração das espécies

pós exploração florestal.

SERVIÇOS

Condições Gerais:

Os serviços objeto da concessão, descritos abaixo, são restritos às unidades de
manejo florestal e devem estar previstos no Plano de Manejo Florestal. As regras
de implantação dos serviços serão executadas conforme proposta do
CONCESSIONÁRIO, submetida à aprovação pelo Instituto de
Desenvolvimento Florestal do Estado do Pará, bem como a legislação brasileira
vigente.

21

Hospedagem

Definição:

Empreendimento de apoio à estada de visitantes que atenda a requisitos
sustentáveis, sociais e ambientais em sua arquitetura e infra-estruturas físicas e
de serviços.

Condições Esp: e Exclusão

A. Para este fim, só serão permitidas construções com no máximo um andar

superior, de até 12 metros de altura, e que estejam localizadas em áreas já

Conjunto de Glehas Mamuru - Arapruns
Contrato de concessão florestal referenis a UME | - Concessianária LN GUERRA industria é coffércio de madeiras Lida.
Pagina 0 de 57
[3 Into de Desnvesimeno Prel do Entado do Pará -IDEFLOR

desflorestadas ou que tenham sido abertas em decorrência das
imprescindíveis ao manejo florestal.

B. O cumprimento destas questões não exime a necessidade de licenciamento
específico pelo órgão competente.

idades

22. Esportes de aventura

Definição:

Atividades físicas de aventura na natureza que compreendam e respeitem os
diversos aspectos ambientais envolvidos na sua operação, como a utilização
adequada das características geofísicas e biológicas dos espaços naturais e o uso
de equipamentos e técnicas de mínimo impacto (ex. trilha, rapel, arvorismo).

ões Es] lusões:

A. Atividades que envolvem instalação de equipamentos associados à
vegetação (ex. arvorismo, ganchos permanentes para prática de rapel)
devem estar previstas no PMES ou no POA e devem ter autorização prévia
do Instituto de Desenvolvimento Florestal.
23. Visitação e observação da natureza

Programas de vivências e práticas que promovam a interpretação ambiental,
respeitando os diversos aspectos ambientais envolvidos na sua operação.

is e Exclusé

A. Serão permitidas visitas às unidades de manejo florestal com objetivo
específico de pesquisa e educação ambiental, desde que devidamente
autorizadas pelo Instituto de Desenvolvimento Florestal.

Conjunto de Glebas Mamura - Arapiuns.
Contrato de concessão floresta referente a UMF 1 - Concessionania LN GUERRA industria é comércio de madeiras tda,
Pagina 4] de 67
(E) Indo de Deeriimenio estão Estado do Pará -IDEFLOR

ANEXO VI

Critérios, indicadores, bonificadores e

Tabela de critérios, indicadores + bonificadores para concessão florestal no conjunto de glebas Mammuru-Aropiuns

[E Indicadores Eliminosório | Cisificatório | Tmagfcador
AT Redação dE danos ore EEmaNCSSCN NTE exploração ires

| Ambiental x x *
RS Tevesinaento a Ufes e serviços para comido Toc g 1
sá AS = Cação de canprenos loca x x

RR Tração de prego pela comcensio ema!

K5Diverndado de prodinos expiorados na unidade de momsj Teresa

“AG [iene de explica exploradas na sidade de manejo dores

A =Tbivensdade de serviços Explorador na unidade de manejo ore

aa | AS Trade pan a a T

1 Ap e participação em projetos de pesqui F

EE = Implantação x manaicação de Hisiemas de peso « Escrnpenho de qualninde
socioambicar

ES — Aplicação enriquecido coa Espécies raivas cora tamento de
civcaltura póssolheita

Borsficadores

Tabela de peso dos critérios e indicadores para concessão florestal no conjunto de pletas Mámuru- Arapiuns.
Foo

Pontos Pontos Pos Pomar,
Criérios | por | Indicador das comido | dos | ootisdos
crúério indicadores | Indicadores | crióris | critérios
ne Ração do danos à love remaesaento dorane a explacação
ambiemel [100 JA | ! 109 1 109
RE | lnvessmento Eur iniisenmvrs = seniço ara comunidide Toca 5 q

Social 100 ass | ore den ' E) 2 Ed
Aa | Ge spia de Eapaegos pel concens al 7 Ea
Rs | Diversidade dependo explorador aa sonda de manejo fores” 5 Wi]

escésca [too [o | RSRSRS EEE eq ade danço Ts F

7 | Dines de serviço explorados arde de maneio fire ; 5

[rega | sy Tora de procescimento Toca da produto

Ear As 1 150 1

Tabela de bonificadores para concessão Morestal no conjunto de plehas Mamuru-Arapiuns
Indicador

Tomie de

A Riso de damos fores remamescente dUanHE a cxploração Mesa
AS” | Geração de empregos locais
A& | Giração de empregos eia concessão Moresial
Ag | Diversidade do especies exploradas na umdade dE najo Horssal
AT | Diversidade de serviços explorados na unidade de manejo Morel
EL | Apoio participação em projetos de pesquisa =
E | Implantação e manutenção de sistemas de gesto = desempenEo dE uaidade socivambienal
EL Aplicsção do enriquecimento com espécies rtivar com tratamento de silvicultura pos-colherE
Total máximo de bonificação
ação saido ca SESC OVAR pd Em epi viço idos pelo
comessimo

Conjunto de Gilebas Mamuru - Arapiuns
Cómtrato de concessão florestal referente à UMF | - Concessionária LN GUERRA industria e comércio de madeiras Ltda
Pagina 2 de 67
EEB fode Deselvimento Moretto Estado do Pará IDEFLOR

AI
1. Identificação

Critério | Menor Impacio Ambiental
Indicador — | Redução de danos à floresta remanescente durante a exploração florestal

Parâmetro | Área impactada por atividades de exploração na UPA
Aplicação | (x) Eliminatório (x) Classificatório (x) Bonificador

2. Parametrização

Proporção de áreas de Norestas aberia para a implantação de estradas
secundárias, trilhas de arraste, pátios e derruba em uma Unidade de Produção
Anual.

O impacto das estradas secundárias, trilhas de arraste e pátios serão
considerados para efeito de eliminação e de classificação.

O impacto da derruba (clareira originada pela queda direcionada da árvore)
será considerado para efeito de bonificação.

A área impactada por estradas secundárias, trilhas de arraste e pátios será no
máximo 8% (oito por cento) da área da UPA.

O valor minimo aceito para ser considerado no julgamento deste indicador será
de 6% da área da UPA. ) és

O critério para pontuação será dado pela relação inversa ao dano, ou seja, o
licitante que apresentar como proposta a proporção de 8% receberá O (zero)
ponto, ao passo que o licitante que apresentar na proposta o valor de 6%
receberá 100% dos pontos, Os demais receberão uma pontuação proporcional
ao valor ofertado:

Eliminação

o
Pontuação =| pAtRE,

: TP
8%—6% Je

Sendo:

PLic — proposta do licitante (%)

TP — Votal de Pontos do Indicador

A verificação ocorrera no mês anterior ao inicio do período do embargo
subsequente à aprovação de cada POA; conforme a gradação:

- alcance de ao menos o limite máximo de impacto do indicador (8%) nas duas
primeiras avaliaçá

- alcance pleno da proposta à partir da 3º avaliação anual.

O critério de bonificação será aplicado quando a área impactada pela derruba
for menor do que 10 % da área da UPA. Conforme gradação apresentada
abaixo,

- Se área impactada pela derrubada for entre 9% e 9,99%, o desconto sobre o
valor por m da madeira será de 1%.

- Se área impactada for entre 8% e 8,99%, o desconto sobre o valor por m” da
madeira será de 3%. |
- Se área impactada for igual ou menor que 7.99%, o desconto sobre o valor
| por m” da madeira será de 5%.

Bonificação

Conjunto de Glchas Mamuru - Arapíuas
Contrato de concessão Morestal referente a UME I- Concessionária LN GUFRRA industria e comércio de madesras Ltdo
Pagina 43 de 67

NUR

RE
[3 nato de Desenvovimento Florestal do Estado do Pará -IDEFLOR

3. Meios de verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Plano de Manejo Florestal Sustentável e do Plano Operacional Anual, que apresenta o
planejamento da infraestrutura de colheita florestal;

- Relatórios pós-exploratórios, nos quais é apresentada toda a infraestrutura de colheita Morestal;
- Relatórios anuais;

- Análise de imagens de satélite;

- Medições de Campo.

4. Definições

Termo Definição
Trilha de Trilha aberta pelo trator durante a operação de arraste de toras de caráter
arraste provisório.
Estradas conectadas com as estradas principais (permanentes), construídas para
Estradas dar acesso às áreus em exploração e escoar a produção. Têm caráter
secundárias | | temporário, a não ser aquelas estrategicamente mantidas para possibilitar as
atividades pós-colheita. e E
Local de armazenamento de produtos florestais dentro da floresta antes do
Pátio transporte para unidade de processamento. Em geral cada pátio possui as

seguintes dimensões: 25m x 20m equivalente à uma área de 500m:.

Ato que tem como resultado a queda da árvore selecionada. À utilização de
Derruba técnicas como a de derruba direcional, planejam o local da queda das árvores,
minimizando o impacto nas árvores vizinhas.

Termo empregado em planos de manejo florestal sustentável para designar as

Unidade de | áreas resultantes da subdivisão operacional da área de manejo Morestal que
a Ay | serão objeto da colheita Norestal durante um determinado ano do cielo de

produção florestal

Conjunto de Globas Mamuru- Arapiuns
Contrato de concessão Horestl referem a UMF 1 - Concessionária LN GUERRA industria e comércio de madeiras Lada
Página dá de 67
[5 Jastimto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

A2
1 Identificação

Critério Maior beneficio social

indicador | Investimento em infra-estrutura e serviços para comunidade local

Parâmetro | Valor anual a ser investido em bens e serviços definidos a partir de audiências |

entre à comunidade local, ler público local e concessionário.
Aplicação (O Eliminatório (x) Classificatório () Bonificador

2. Parametrização

Valor anual a ser investido em comunidades nos municípios de Santarém,
Juruti e Aveiro em bens e serviços definidos a partir de propostas aprovadas
pelos Conselhos Municipais de Meio Ambiente após audiências públicas entre
comunidade local, poder público e concessionário.

O IDEFLOR estabelecerá procedimento para aplicação destes recursos.

O valor anual será expresso em reais por hectare (R$/ha) da área total da
Unidade de Manejo Florestal pretendida pelo licitante.

Este indicador não possui caráter eliminatório |
O licitante que apresentar a proposta com o maior valor anual expresso em
R$haíano receberá 100% dos pontos, e as demais propostas receberão uma
proporção de pontos relativos à melhor oferta:

PLic
Pontuação = Ehic),rp
( MP )

Sendo:

PLic - Proposta do licitante

MP — Maior proposta

TP - Yotal de pontos do indicador

Prazo de Será apurado anualmente à partir do 36º mês após a assinatura do contrato de
apuração concessão florestal.

Bonificação | Este indicador não possui caráter bonificador.

3. Meios de Vi

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

= Extratos de conta bancária exclusiva;

- Prestação de contas dos investimentos realizados:

- Atas de reuniões do Conselho Municipal de Meio-ambiente e das audiências públicas;
- Verificação in loco dos investimentos.

4 Defir s

Não existem definições para este indicador.

Conjunto de Cilebas Mamuru - Arapiums
Contrato de concessão Norestal referente a LIMP 1 - Concessionária LN GUERRA industria e comércio de madeiras Ltda
Pagina 45 de 67

vi

NUR
ADO

CR ES
LB) disto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

A3
1. Identificação

Critério [ Maior benefício social

Indicador | Geração de empregos locais —
Parâmetro | proporção de empregos locais gerados
Aplicação |() Eliminatório (9 Classificatório

(x) Bonificador

2. Parametrização

Proporção de empregos locais gerados pelo concessionário nos municípios
circunvizinhos da área de concessão, especialmente de Santarém, Juruti e
Aveiro, conforme definição do item 4 deste indicador.

A proporção é dada pela razão entre o somatório do número dé empregos
locais gerados pela concessionária no período anual (de janeiro a dezembro)
pelo número total de empregos gerados no mesmo periodo.

&
3 neL

Descrição do | Índice de Empregos Locais (IEL) =| E x100

parâmetro NTE

número de empregados locais
NTE = número total de empregados
Obs. O NEL e o NTE devem ser calculados considerando o número de
empregos no início do periodo de apuração, somado ao número de
contratações efetivadas e subtraindo-se o número de demissões realizadas no
mesmo periodo. pio
Este indicador não possui caráter eliminatório. Contudo, o contrato prevê a
Eliminação | | obrigatoriedade de se atingir o IEL de 80% ao completar 10 anos de contrato.
Esse índice deverá, a partir de então, ser mantido até o final do contrato.
O licitante que apresentar a proposta de maior IEL. « ser atingido receberá
Classificação | 100% dos pontos e os demais candidatos receberão uma proporção de pontos
relativos a melhor oferta.
A verificação ocorrerá no mês anterior ao inicio do periodo de embargo
subsegilente à aprovação de cada POA, conforme gradação:
Prazo de - alcance de 50% da proposta na primeira verificação anual;
apuração - alcance de 75% da proposta na segunda verificação anual;
- alcance pleno da proposta a partir da terceira verificação anual.

Será concedido 0,5% de bonificação para cada 10% gerados acima da
proposta, até o limite de 5% de bonificação

leios de Veri ão

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Registros na CTPS;
- Título de Eleitor,

- Folha de pagamento;

- Comprovante de residência.

Conianto de Glebas Mamuru - Arapiuos
Contato de concsssdo sorestal referente a UM 1 — Concessionária NX GUERRA industria o comércio de madeiras Lido
Pagrma 46 de 67

(E) tinsdiato de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

Definição o
Empregado com habitação nos municípios de abrangência do lote de
concessão florestal e municípios circunvizinhos da área de concessão no
mínimo 24 meses antes da admissão na empresa, devidamente
comprovado.

Serão considerados os trabalhadores da Unidade de Manejo Florestal e os
trabalhadores das unidades de processamento do concessionário. As
unidades de processamento devem atender às seguintes condições: (i)
estejam localizadas nos municipios de Santarém, Juruti c Aveiro e
municípios circunvizinhos da área de concessão; (ii) processem no
mínimo 30% do volume da madeira em tora oriunda da concessão
florestal.

No caso de consórcio podem ser considerados os dados de qualquer de
seus participantes desde que cumpridos os requisitos citados.

Conjunto de Glohas Maura - Arápiuns
Comin dê concessão SIorestal referente [ME | — Concesstanária LN GUERRA industria e comércio de madeiras Lida
Pagina 47 de 67

(UR

AN AD)
[B) tnstituo de Desenvolvimento Florestal do Estado do Pará IDEFLOR

A4

Maior bencfício social

Geração de empregos pela concessão florestal

Estoque anual médio de empregados na concessão florestal

O Eliminatório (x) Classiticatório (9) Bonificador

Empregos totais gerados pelo concessionário na unidade de processamento
localizada nos municípios circunvizinhos da área de concessão, especialmente
de Santarém, Juruti e Aveiro e nas atividades de manejo florestal dentro da
unidade de manejo objeto da concessão florestal.

O número é dado pelo somatório do estoque médio de empregos diretos
mantidos pelo concessionário no periodo anual (janeiro a dezembro) em
indústria localizada nos municípios circunvizinhos da área de concessão,
especialmente de Santarém, Juruti e Aveiro e nas atividades de manejo
florestal dentro da unidade de mancjo objeto da concessão florestal,

Nas atividades de mancjo podem ser contabilizados os empregados
contratados diretamente por empresas parceiras com contrato assinado com o
concessionário para prestação de serviço relacionada à execução do Plano de
Manejo Florestal Sustentável.

fd E
DEI | | EEF
Estoque anual médio de Empregos (EE) = SN +| E =

Sendo;

EEI = estoque de empregos na indústria
EEF = estoque de empregos na área de concessão florestal

Eliminação

Este indicador não possui caráter eliminatóri

Classificação

O licitante que apresentar a proposta de maior EE receberá 100% dos pontos e
os demais receberão uma proporção de pontos relativos a melhor oferta

Prazo de
apuração

A verificação ocorrerá no mês anterior ao início do periodo de embargo
subsequente à aprovação de cada POA, conforme gradação:
- alcance de 50% da proposta na primeira verificação anual;
- alcance de 75% da proposta na segunda verificação anual;

| - alcance pleno da proposta a partir da terceira verificação anual.

Caso o concessionário supere o compromisso proposto no Edital, será
atribuido a ele desconto sobre o valor por m? da madeira, conforme abaixo:

a) EE de 20% a 49.99% acima da proposta ofertada no edital - desconto de 1%
sobre o valor por m* da madeira;

b) EE de:50% a 79,99 acima da proposta ofertada no edital - desconto de 2%
sobre o valor por m” da madeira;

c) Estoque médio mensal de 80 ou mais acima da proposta ofertada no edital
- desconto de 3% sobre o valor por mº da madeira

Corjumio de Glehas Memuru - Arapiuas

Contrato de concessão Maresia! referem a UMF | - Concessionána LN GUFRRA industria e comércio de madeiras Ltda.

Página 48 de 67

BB Unit de Desinento Horetl do Estado do Prá - IDEFLOR

à Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Registros na CTPS:
- Folha de pagamento;
= Contratos de terceirização;

4. Definições

Termo

Definição
Média mensal de número de empregados do concessionário nos
municípios circunvizinhos da área de concessão, especialmente de
Santarém, Juruti € Aveiro, considerando-se o estoque de empregos no
início de cada mês somado às admissões e descontadas as demissões no

mesmo mês.
Estoque de Serão considerados os trabalhadores da Unidade de Manejo Florestal e os
empregos trabalhadores das unidades de processamento do concessionário. As

unidades de processamento devem atender às seguintes condições: (i)
estejam localizadas nos municípios de Santarém, Junti e Aveiro e
municípios circunvizinhos da área de concessão; (ii) processar no mínimo
30% do volume da madeira em tora oriunda da concessão florestal.

No caso de consórcio, podem ser considerados os dados de qualquer de
seus participantes, desde que cumpridos os requisitos acima.

Saldo liquido Diferença entre as admissões e as demissões feitas na floresta & unidade(s)
de processamento(s) vinculadas à concessão florestal.

Conjunto de Gilehas Mamuru - Arapeums
Contrato de concessão focestal referente a UME 1 — Concessionária LN GUERRA industria e comércio de madeiras Ltda
Pagina 49 de 67
[BJ Instinto de Desenvolvimento Florestal do Estado do Pará -IDEFLOR

As

Maior eficiência
Indicador — | Diversidade de produtos explorados na unidade de manejo florestal
Parâmetro | Número de produtos explorados
Aplicação | ) Eliminatório [69 classificatório [O Bonificador

Descrição do
parâmetro

Calegorias de produros explorados na unidade de manejo florestal além du madeira em
tora. São duas categorias previstas:

Categoria 1: material lenhoso residual da exploração, desde que represente os seguintes
percentuais em relação ao. valor mínimo da proposta de preço
estabelecida neste edital para os produtos madeireiros:

= (1,5% do valor mínimo da proposta de preço estabelecida neste edital para os produtos

madeireiros para as 3 (três) primeiras avaliações amu
= 1,0% do valor mínimo da proposta de preço estabelecida neste edital para os produtos
madeireiros a partir da 4º (quarta) avaliação anual.

Categoria 2: produtos não madeireiros, desde que representem os seguintes percentuais
em relação ao valor mínimo da proposta de preço estabelecida neste
edital para os produtos madeireiros:

= 0,5% do valor mínimo da proposta de preço estabelecida neste edital para os produtos

madeireiros para as 3 (três) primeiras avaliações anuais;

= 1,5% do valor mínimo da proposta de preço estabelecida neste edital para os produtos

madeireiros da 4º (quarta) avaliação anual até a 6º avaliação anual;

- 2,5% do valor mínimo da proposta de preço estubelecida neste edital para os produtos

madeireiros a partir da 7º avaliação anual.

[iminação | Eng Indicador não possui cariter eliminatório.

A pontuação é acumulativa segundo a seguinte classilicação:

. Meios de Ve

- PMES;
- documentação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

Classificação | Categoria 1: 20 pontos
Categoria 2: 20 pontos.
Prazo de À verificação ocorrerá no mês amerior ao inicio do período de embargo subsequente à
apuração aprovação de cada POA. .
Bonificação | Este indicador não possui caráter bonificador.

ão

de guia florestal;

- dados, informações e relatórios do concessionário;

4 Definições

- notas fiscais de venda de produtos.

IB Termo Definição
Th Parte aéreu da rvore de natureza lenhosa (madeira) não superior a 30 cm de
bos diâmetro, resultante da exploração Norestal, excetuando-se a madeira em tora.
residual da
exploração
Produtos não Produtos florestais, de origem vegetal, excetuando-se a madeira e derivados.
madeireiros

Conjunto de Glebos Musmuru - Arapiuns

Contrato de concessão florestal referente a UME 1 — Concessionária LN GUERRA indusíria + comércio de madeiras Lido

Pagina SO de 67

FEB nd esonvtimnt Frs doEsado do Pará IDEFLOR

A6

Maior eficiência
Indicador — | Diversidade de espécies exploradas na unidade de manejo florestal.

Parâmetro | Número de espécies exploradas
() Eliminatório (3) Classificatório (5) Bonificador

2. Parametrização

Número de espécies vegetais exploradas na unidade de manejo florestal, para
Descrição do | fins madeireiros,

parâmetro | Para efeito deste parâmetro será considerada espécie explorada aquela que
atingir pelo menos 30 m? de tora por ano.

Eliminação | Não se aplica

O licitante que apresentar a proposta com maior número de espécies a ser
exploradas entre todos os licitantes receberá 100% dos pontos e os demais
receberão uma proporção de pontos relativos a melhor oferta.

Sendo:
NEPLic - Número de Espécies da Proposta Licitante

NEMP — Número de espécies da Maior proposta

TP- Total de Pontos do Indicador =

A verificação ocorrerá no mês anterior ao início do período de embargo
subsequente à aprovação de cada POA, conforme gradação abaixo:

Prazo de - alcance de 25% du proposta na primeira avaliação anual;

apuração - alcance de 50% da proposta na segunda avaliação anual;

- alcance de 75% da proposta na terceira avaliação anual;

- alcance pleno da proposta a partir da quarta avaliação anual.

Aplicar-se-á o seguinte critério de bonificação de acordo com a superação de
compromisso contratual:

- Incremento de 20% a 49,99% no número de espécies: Desconto de 1,0%
sobre o valor por m?.

- Incremento 50% a 79,99% no número de espécies: Desconto de 2% sobre o
valor por mº.

- Incremento 80% ou mais no número de espécies: Desconto de 3% sobre o
valor por m?. Ú

Bonificação

3. Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Documentação de guia Nlorestal;
= Dados, informações e relatórios do concessionário;
- Notas fiscais de venda de produtos.
4 Definições
Não há definições.

Conjunto de Glebes Maura Arapiurs

Comrato de concessão florestal referente a UME | - Concessionária LN GUERRA industria é comércio de madeiras Lida
Página 51 de 67
[53 tnsttuto de Desenvolvimento Floresta do Estado do Pará -IDEFLOR

AT
1 Identificação

Ta ”
Maior eficiência

Diversidade de serviços explorados na unidade de manejo florestal

Número de serviços explorados
() Eliminatório [69 Classificaório [69 Bonificador

2. Parametrização

Talegorias de serviços explorados na unidade de manejo florestal:

menos 20% do faturamento com serviços.
Eliminação — Não se aplica. E
A pontuação é cumulativa.
Para classificação:
Classificação | “Categoria |: 7 pomos
- Categoria 2: 7 pontos
- Categoria 3: 6 pontos
Prazo de Será apurado anualmente 4 parir do 48º mês após a assinalura do contrato de
[apuração concessão florestal,

Aplicar-se- O seguinte critério de bonificação. desde que à proposta originalmente
apresentada pelo concessionário não contemple nenhuma das categorias de serviços
especificadas neste indicador:

- Categoria |: hospedagem - Desconto de 1% sobre o valor por mº da madeira ,

- Categoria 2: práticas esportivas de aventura - Desconto de 1% sobre o valor por m? da
madeira.

- Categoria 3: visitação e observação da natureza - Desconto de 1% sobre o valor por
mê da madeira.

3. Meios de Verificação
Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:
- Dados, informações e relatórios do concessionário;

- Contratos de compra e venda de serviços
- Notas fiscais de venda de serviços.

Definição
Empreendimento de apoio à estadu de visitantes que atenda a requisitos de sustentabilidade
socioambiental em sua arquitetura € infra-estruturas fisicas e de serviços.
Atividades fisicas de aventura na natureza que compreendam e respeitem os diversos aspectos
Atividades esportivas e de || ambientais envolvidos na sua operação, como a utilização adequada das características gealísicas
aventura e biológicas dos espaços naturais e o uso de equipamentos e técnicas de mínimo impacto (ex.
trilha, rappel, arvorismo).
Visitação e observação da | Programas de vivências e práticas que promovam à interpretação ambiental, respeitando os
natureza diversos aspetos ambientais envolvidos na sua operação.

Conjunto Se Glebas Mama - Arapruns
Contrato de concessão Mocestal referente à LÍME 1 Concessionária LN GUERRA industria e comércio de madeiras Lida
Página S2 de 67

E) no de entes Forest do Eat do Para IDEFLOR

AS

Maior agregação de valor ao produto ou serviço florestal na região da
concessão.

Grau de processamento local do produto.

Proporção de agregação de valor à matéria-prima extraída da floresta,
considerando a responsabilidade direta do concessionário.

(x) Classificatório () Bonificador

Fator de agregação de valor € calculado pela razão do faturamento em vendas
de produto florestal processado pelo concessionário nos municípios
circunvizinhos da área de concessão, especialmente em Santarém, Juruti e
Aveiro, dividido pelo volume de matéria prima consumida na produção
(madeira em tora, material lenhoso residual da exploração e produtos não
madeireiros) multiplicado pela proporção da matéria prima processada.

(6) =G)

Fator de Agregação de Valor (FAV) =

Sendo :

A = Receita anual bruta de produtos madeireiros produzidos a partir de toras
oriundas da concessão florestal (R$), aferido pelo concessionário em plantas
industriais localizadas nos municípios circunvizinhos da área de concessão,
especialmente em Santarém, Juruti e Aveiro.

B = Valor anual pago ao poder concedente pelo volume das toras extraídas da
UMF, utilizadas para gerar os produtos citados no fator A,

€ = Volume anual de toras, com origem na UMF, processadas diretamente
pelo concessionário (m*) em plantas industriais localizadas nos municípios
circunvizinhos da área de concessão, especialmente em Santarém, Juruti e
Aveiro.

D = Volume equivalente anual de toras de madeiras processado pelo
concessionário (m?) em plantas industriais localizadas nos municípios
circunvizinhos da área de concessão, especialmente em Santarém, Juruti e
Aveiro.

GObs: O periodo anual corresponde ao ano fiscal, ou seja de janciro a dezembro,
para a verificação do faturamento, retroagindo à data de pagamento da madeira
para cálculo do valor anual pago ao poder concedente.

No caso de consórcio, o cálculo será efetuado considerando o FAV médio das
unidades de processamento dos participantes do consórcio localizadas nos
municípios circunvizinhos da área de concessão, especialmente em Santarém,
Juruti e Aveiro e que efetivamente processam os produtos oriundos da |
concessão florestal.

[Eliminação | O FAV mínimo deve ser de 3,0.
O concessionário que apresentar o maior FAV receberá 100% dos pontos e os
Classificação | jumais candidatos receberão pontuação proporcional ao maior valor ofertado.
Prazo de A verificação ocorrerá no mês anterior ao início do período de embargo
apuração subsegiente à aprovação de cada POA, conforme gradação:
inicial - alcance de 509% da proposta na primeira verificação anual;

Contrato de concessão Morestal referente a LIMF 1 - Concessionária LN

Conjunto de Glebas Mamury - Araprums
ERRA indusera e comércio de madeiras Ltda

Pagna 53 de 67

EB) est de Desemvimento Forest! do Estado do Pará IDEFLOR

= alcance de 75% da proposta na segunda verificação anual;
- alcance pleno da proposta a partir da terceira verificação anual.

Bonificação | Este indicador não possui caráter bonificador.

ios de Verificação
Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- documentação de guia florestal;
- cadeia de custódia dos produtos;

- dados, informações e relatórios do concessionário:

- notas fiscais de venda de produtos;

- local de investimento em maquinário e de rendimento do processamento.

Definição

Volume necessário de toras para produzir uma determinada quantidade de produtos, Unidade
de processamento que tem como matéria-prima toras e madeira processada deve, para fins
deste indicador, reportar o volume de foras adicionado do volume equivalente de toras
necessário para produzir a madeira processada utilizada como matéria-prima.

Ex. Empresa A consome 100 m* de tora e 100 m? de madeira serrada. Considerando uma
conversão média de 40% (madeira em tora para madeira serrada), deverá declarar o Volume
Equivalente de Toras de 350 m? (100 + 250).

Conjunto de Glebas Mamuru - Arapiuns
Contrato de concessão florestal referente à MF | - Concessionária LN GUERRA industria e comércio de madeiras Lida.
Página 54 de 67

EB isto de Dsrobimnto Poet do Edo as -1DELOR

B1
L Identificação

Critério
Indicador

Menor Impacto Ambiental

Apoio à participação em projetos de pesquisa

Projetos de pesquisa desenvolvidos na unidade de manejo florestal

Parâmetro | formalizados com instituições de pesquisa ou organizações não
governamentais.

 Param:

Projetos de pesquisa direcionados à ecologia, ao manejo florestal, à utilização c à
conservação de florestas tropicais e aspectos sociais e culturais associados, executados
com o apoio efetivo do concessionário c em áreas da unidade de manejo florestal. O
apoio pode acontecer por meio do custeio da logística, pagamento de pessoal, compra
de equipamentos ou contratação de serviços.

Um projeto de pesquisa será considerado para efeitos de bonificação quando presentes
as seguintes condições:

Acordo formal entre o concessionário e uma instituição de pesquisa ou
organização não governamental (ONG), incluindo o objeto, 4 metodologia a
ser aplicada, a relevância para a conservação dos patrimônios natural,
histórico e cultural e a melhoria das práticas de uso sustentável da floresta, o

Descrição do apoio efetivo do concessionário, à equipe de pesquisadores envolvidas, as
parâmetro atividades a serem desenvolvidas, os resultados. esperados, os custos
envolvidos e a vigência do projeto.
Apresentação de um dos seguintes documentos com resultados do projeto de
pesquisa:
Publicação cientifica em revista indexada;
Tese aprovada:

Dissertação aprovada:

Monografia aprovada;
Para fins de aplicação, os resultados deverão passar pelos seguintes requisitos
mínimos:

Tese, Dissertação € Monografia terão de ter sido aprovadas em avaliação final
por seus respectivos examinadores (banca ou professor encarregado):

O concessionário receberá bonificação no preço da madeira, conforme o número anual
de produtos de pesquisa reportados € comprovados, de acordo com os parâmetros do
item anterior, até o limite de 3%, conforme descrito a seguir:
- para cada monografia aprovada durante o ano de apuração — desconto de 0,25% sobre
a proposta de preço;
Bonificação | - para cada publicação em revista indexada — desconto de 0,25% sobre a proposta de

preço;
= para cada dissertação aprovada durame o ano de apuração - desconto de 0,75% sobre

a proposta de preço;
- para cada tese aprovada durante 0 ano de apuração - desconto de 1.25% sobre a
proposta de preço.

[ Prazo de Scrá apurado anualmente à partir de solicitação do concessionário.

| apuração

' Ve!

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:
- Publicações, certificados, monografias, dissertações e teses.

Conjunto de Gtebas Mamuru - Arapruns
Contrato de concessão Motestal referente a UMF | = Concessionária LN GUERRA industria o comércio de madeiras Ltda
Pagina 55 de 67
Instituto de Desenvovimento Florestal do Estado do Pará - IDEFLOR

B2

Menor Impacto Ambiental / Maior benefício Social / Maior eficiência
Indicador Implantação e manutenção de sistemas de gestão e desempenho de qualidade
Parâmetro | Certificação independente

2. Parametrização

Descrição do | Certificação independente aplicada nas operações realizadas na unidade de
parâmetro | manjo florestal objeto da concessão florestal expedida por entidade
credenciada para os seguintes sistemas:

- ESC — Forest Stewardship Council

- CERFLOR - Programa Brasileiro de Certificação Florestal

- ISQ — International Standardization Organization

Série 9.000

Série 14.000

Série 16.000

Poderão ser considerados outros sistemas de certificação reconhecidos em ato
próprio pelo Instituto de Desenvolvimento Florestal. a
Bonificação | A bonificação se aplica a partir da comprovação do alcance dos certificados.
Se aplica cumulativamente até o limite de 5%:

+ Certificação da Série ISO 9.000 — desconto de 1% sobre o valor por m? da
madeira

- Cerificação da Série ISO 14.000 — desconto de 1% sobre o valor por mº da
madeira

- Certificação da Série ISO 16.000 - desconto de 1% sobre o valor por m” da
madeira.

» Certificação CERFLOR ou FSC — desconto de 5% sobre o valor por m? da
madeira.

- Qutras certificações reconhecidas pelo Instituto de Desenvolvimento Florestal
do Estado do Pará - desconto de 1% sobre o valor do mº? da madeira.

Os descontos de certificações dentro da mesma Série não são cumulativos.
Prazo” de | Scrá apurado por solicitação do concessionário, após a expedição do
apuração certificado. A bonificação será aplicada durante o período de 12 meses
subsegúente à emissão do certificado e será renovada automaticamente
mediante comprovação de sua renovação. A bonificação perderá efeito
imediatamente após uma eventual perda da certificação.

3. Meios de Verificação

Serão utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

- Apresentação do certificado válido;
- Consulta às organizações certificadoras

4. Definições

Não há definições.

Conjunto de Glebas Mama - Arapiuns
Contrato de consessão florestal referente a UMP 1 - Concessionária LN GUERRA industria é comércio do madeiras Lida.
Página 56 de 67
1. Identificação

fE3 no de eemimeno He do Estad do Prá DE FLOR

B3

Critério

Menor Impacto Ambiental

Indicador | Aplicação do enriquecimento com espécies nativas com tratamento de
silvicultura pós-colheita.
Parâmetro l Hectares enriquecidos e acompanhados.

2. Parametrização

Descrição do
parâmetro

Número de hectares de florestas sob tratamento silvicultural de
enriquecimentos com espécies de valor econômico e ambiental. A área total
será o somatório das áreas enriquecidas, a partir dos seguintes parâmetros:

- Para pátios de estocagem serão contabilizadas as áreas sob processo de
plantio.

- Para clareiras é trilhas de arraste a área será contabilizada tendo como
referência 20 m? por muda plantada.

A bonificação será condicionada a comprovação da manutenção mínima dos
plantios de enriquecimento dos anos anteriores e a apresentação de relatório de
acompanhamento dos plantios a cada 3 anos.

O concessionário receberá bonificação no preço da madeira, conforme a área
de floresta enriquecida, na seguinte proporção até o limite de 3%.

- Bonificação de 1% para cada 5 (cinco) hectares recuperados na UMF 1
- Bonificação de 1% para cada 10 (dez) hectares recuperados na UMF |
- Bonificação de 1% para cada 15 (quinze) hectares recuperados na UMF 1;

A bonificação é referente às áreas enriquecidas a cada ano, não sendo
cumulativas.

Prazo de
apuração

Será apurado anualmente a partir de solicitação do concessionário.

4 Definições

Serão utilizados,

Visitas, relatórios e medições de campo.

isolada ou conjuntamente, os seguintes meios de verificação:

Termo

Definição

Enriquecimento

Aumentar a abundância de determinadas espécies de interesse comercial e ambiental,
através de plantios nas áreas mais impactadas pela extração de toras.

Conjunto de Glebas Mamucu - Arapruns

Contrato de concessão Norestal referente a UMF  - Concessionária LN GUERRA industria o comércio de madeiras Lida.

Página 57 de 67

FE into de Desrbimeno Fls do Estado d ar -IDEFLOR

ANEXO V

ui GRUPO DE.
SORIAS 7
hinata COMERCIALIZAÇÃO iii
Madeiras propensas & extinção &, ou, que
1 Comerciais - madeiras especiais | tenham alto valor no mercado regional,
nacional é internacional
: Madeiras comercializadas no mercado
2 3 s é nobres g psi
Dip dês regional, nucional e internacional
7 Madei re
3 Comerciais - madeiras vermelhas aura oa ma; atacando
regional e nacional.
y Comerciais mademas mistas” | Madeiras comerciais, de sema e lâmina,
E | duras E
= ras comerciais, de soma & lêmim
5 Comerciais - madeiras brancas | Mádeiras. comerciais, de. sera e lâminas

DD W—————————

Categorias Nomes Científicos

nn

Cedrela fissitis Vel].

1 Tabebuia serratifolia (Vahl) G.Nicholson

Tabebuia impetiginosa (Mart, ex DC.) Standl.
TT

Dipteryx odorata (Aubl.) Willd.
Di
Peltogme venosa subsp densiflora (Spruce ex Benth.) M.F-Silva
Manilkara bidentata (AJDC.) A.Chev

a excelsa Ducke

Manilkara huberi (Ducke) Chevalier

Humenaea parvifolia Huber
Hymenaea courbaril

Pouteria oppositifolia (Ducke) Bachni
Pouteria bilocularis (H.Winkl,) Baehni
Pouteria guianensis Aubl

Curdia alliodora (Ruiz et Pav.) Cham.

 —em me IT DDD]
3 Carapa guianensis Aubl
Hymenolobium heterocarpum Ducke
Micropholis venulosa (Mart. & Eichler) Pierre

Apuléia leiocarpa (Vogel) J-Macbr.

Euplassa pinnata (Lam.) LM. Jobnst
Cedrelinga cateniformis (Ducke) Ducke
Astronium gracilis Engl.

Astronium lecointei Ducke

Conjunto de Glehas Mamuru - Arapiuns
Contrato de concessão florestal referente a UM 1 - Concessionária LN GUERRA industria e comércio de madeiras Ltd
Pagina 58 de 67

EB) tistínto de Desenvolvimento Florestal do Estado da Pará - IDEFLOR

Rawwolfia paraensis Ducke.
Diplotropis purpurea var. leptopinila (Kleinh.) Amshoff
Diplotropis puapurea (Rich.) Amshoff
Aniba megaphyila Mez
Aniba burcheltii Kosterm.
Aniba canelilla (Kunth) Mez
Brosimum parinarivides subsp. parinarioides Ducke
Brosimum rubescens Taub.
| Zygia racemosa (Ducke) Bameby & 1.W.Grimes
— Aspidosperma desmanthum Benth. ex MWll-Arg.
Vóchysia obscura Warm,
Casearia javitensis Kunth

Mezilaurus lindaviana Schwacke & Mez

| Guarea guidonia (1.) Sleumer

| Catophyilum brasiliense Cambess.

| Guarea macrophyila Vahl

nb Eschweilera coriacea (DC.) S,A.Mori
| Eschweilera grandifiora (Aubl.) Sandwith
| Buchenavia capitata (Vahl) Eichler
 Brosimium acutifolium Huber

Casearia arborea (Rich.) Urb.

Chimarrhis turbinata DC.

| Carvocar vlosum (Ab Pers

* Caryocar giabrum Pers.

Swartzia acuminata Willd. ex Vogel

Lecythis pisonis Cambess,

Bagassa guianensis Aubl.

| Escinveilera parviflora (Aubl.) Miers
Bixa arborea Huber
Licania canescens Benoist

| Vantanea parvifiora Lam.

*  Pogonophora schomburgkiana Miers & Benth.
| Ficus niymplaeifolia Mi.

| Sterculia pruriens (Aubl.) K Schum.

Sloanea nitida G. Don

Trattinnickia glaziovii Swam

Conjunto de Glehas Maura - Arapiune.
Contrato de concessão florestal referente a UMF 1 - Consessionána LN GUERRA industria e comércio de madeiras Ltda.
Página S9 de 67

Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR.

Tetragastris altissima (Aubl.) Swart
Protium tenuifolium (Engl.) Engl.
Protium paniculatum var. riedeliamum (Engl.) D.C.Daly
Protium paniculatum Engl.

Protium cf heptaphyllum (Aubl.) Marchand

Stnjphnodendrom pulcherrimum (WiNd.) Hochr.
Parkia nitida Mig.
Parkia paraensis Ducke
Vatairea paraensis Ducke
Parkia multijuga Benth.
Enterolobium schomburgkii (Benth.) Bemh.
Enterotobium maximum Ducke
Licania heteromorpha Benth.
Ecclinusa ramiflora Mort.
Inga capitata Desv.
E Inga alba (Sw) Willd.
Inga auristellae Harms
Inga heterophulla Wild,
* Sextoniá rubra (Mez) van der Wert”

| Schefilera morototoni (AubL.) Maguire, Steyerm. & Fródin
Eriotheca globosa (Aubl.) A. Robyns

* Talisia longifolia (Benth.) Radlk.
Diatium guianense (AubL.) Sandwith
Erisma uncinatum Warm.
Tetragastris panamensis (Engl.) Kuntze
Geissaspermum sericeum Benth. & Hook.f. ex Micrs
Himatanthus sucuuha (Spruce ex MUIL-Arg.) Woodson.
Selerolobium cf paniculanum Vogel
Conjunto de Glebas Mamuro - Arapiuns
Bom o Bo UM Cintia EN A it ado e mat
3]

(53 Instinto de Desenvolvimento Florestal do Estado do Pará - DEFLOR

Tapirira guianensis Aubl.
Ormosia flava (Ducke) Rudd
Ormasia paraensis Ducke

Irvanthera juruensis Warb.
Inyanthera sagoriana (Benth.) Ward.
Hirtella bicornis Mart. & Zucc.
Virola melinonii (Benoist) A.C.Sm.

la duckei St
WD —>———w——w——————

Conjunto de Glebas Mamuru - Arapiuns
Contrato de concessão Morestal referente a UMF | - Concessionária LN GUERRA industria e comércio de madeiras Ltda
Página 61 de 67

(EB sto de Desnslinento Forest do Estado do Pará IDEFLOR

ANEXO VI

1. Do valor e da garantia

Para garantir o fiel cumprimento das obrigações contratualmente assumidas o
adjudicatário prestará, até a data de assinatura do contrato, garantia em valor
correspondente a 50% da proposta financeira vencedora do certame licitatório acrescida
dos custos do edital de cada UMF

A cobertura da garantia exigida inclui eventuais danos causados ao meio
ambiente, ao erário e a terceiros e poderá incluir cobertura do desempenho do
concessionário em termos de produção florestal, previsto nos incisos I e II do art. 21 da
Lei 11.284/2006.

Não será aceita a garantia prestada por terceiros, ainda que parcial.

Quando da participação de consórcio, qualquer das empresas componentes, de
acordo com o termo de constituição. poderá apresentar a garantia.

2. Da fixação alternativa de garantia
As microempresas, as pessoas jurídicas de pequeno porte e as associações de

comunidades locais, nos termos do $3º, do art. 21, da Lei nº 11.284/2006, prestarão
garantia de 25% (cingiienta por cento) da proposta de preço.

3. Das modalidades de garantia

O adjudicatário poderá optar entre as seguintes modalidades, previstas no $1º, do
art. 56, da Lei nº 8.666, de 21 de junho de 1993 c/c $2º, do art. 21, da Lei nº
11.284/2006:

a) caução em dinheiro;

b) caução em títulos da dívida pública;

e) seguro-garantia;

d) fiança bancária.

O Adjudicatário não poderá optar por mais de uma das modalidades de garantia.

3.1 Da caução em dinheiro

A caução em dinheiro será considerada prestada quando da apresentação

do comprovante de depósito identificado do valor na conta-poupança aberta no
Banco do Estado do Pará S/A- Banpará para este fim específico.

Conjunto de Glebas Mamuru - Arapiuns
Contrato de concessão lorestal referente a LIMP | - Concessionária LIN GUERRA industria e comércio de madeiras Ltda
Página 62 de 67

SUA

RB Ma S
[3 Jnstíto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

3.2 Da caução em títulos da dívida pública

Os títulos da dívida pública serão aceitos por seu valor nominal, desde
que emitidos sob a forma escritural, mediante registro em sistema centralizado
de liquidação e de custódia autorizado pelo Banco Central do Brasil, e avaliados
pelos seus valores econômicos, conforme definido pelo Ministério da Fazenda e
tendo em vista o disposto na Lei nº 10.179, de 06 de fevereiro de 2001.

Não serão aceitos como garantia válida os títulos da dívida pública
pendentes de condição ou termo, fora de seus prazos de validade ou que estejam
prescritos.

3.3 Do Seguro-Garantia

O seguro-garantia deverá ser emitido por instituição com registro na
Superintendência de Seguros Privados (Susep) e ressegurado junto ao Instituto
de Resseguros do Brasil (IRB), seguindo os conteúdos mínimos constante de
normas técnicas da SUSEP, figurando como tomador o adjudicatário.

Para o seguro-garantia, deverá figurar como beneficiário-segurado o
Instituto de Desenvolvimento Florestal do Estado do Pará, CNPJ nº
08.780.663/0001-88. O seguro-garantia será expressamente vinculado ao edital
de licitação e ao contrato de concessão.

3.4 Da Fiança Bancária

A fiança bancária será emitida por instituição bancária registrada no
Banco Central do Brasil e terá por favorecido o Instituto de Desenvolvimento
Florestal do Estado do Pará, CNPJ nº 08.780.663/0001-88. É expressamente
vinculado ao Edital de licitação e ao Contrato de Concessão.

4. Da forma de apresentação das garantias

Deverão ser apresentados os títulos representativos originais da garantias
previstas nas alineas “b”, “c” e “d”, do item 3 supra ao Instituto de Desenvolvimento
Florestal do Estado do Pará, para certificação do cumprimento da condição de
assinatura do contrato.

A custódia dos títulos é de responsabilidade do Instituto de Desenvolvimento
Florestal do Estado do Pará.

5. Da execução da garantia

Independentemente da aplicação das sanções contratuais, são hipóteses de
execução da garantia, desde que verificada a culpa do concessionário, observado o
contraditório e a ampla defesa:

a) a ocorrência das hipóteses de rescisão contratual identificadas nos incisos La
Xl e XVII, do art, 78, da Lei nº 8.666/1993;

Conjunto de Gilebas Mamura - Arapiuns
Contrato de concessão florestal refecente a UME | - Concessionária LN GUERRA industria é comércio de madeiras Lida.
Página 63 de 67

fR3 esto de erva recado Eudo do Pa IDEFLOR

b) A ocorrência do disposto no art. 28 da Lei 11.248/2006;

e) A inobservância das obrigações afetas ao concessionário elencadas nos
incisos 1 a XVII, do art. 31, da Lei 11.284/2006, exceto na ocorrência de
situações que justifiquem o descumprimento nos termos do $ 1º do art. 51 do
Decreto 6.063, de 20 de março de 2007;

d) a omissão do dever de pagar os custos do edital claculados nos termos do art.
37 do Decreto 6.063/2007;

€) o descumprimento do prazo máximo fixado nos termos do art. 41 do Decreto
6.063/2007;

f) a desistência do concessionário da execução do contrato;

E) condenação sucessiva ou solidária do Concedente em vista de atos da
responsabilidade do concessionário quanto à execução do contrato.

Se o valor da garantia for insuficiente para a cobertura dos eventos listados,
permanecerá o concessionário responsável pelo valor remanescente.

6. Da recomposição da garantia

Sem prejuízo das sanções administrativas, civis, penais e da aplicação de
sanções contratuais, o descumprimento das obrigações contratuais autoriza a execução
da garantia, que deverá ser recomposta no prazo máximo de trinta dias, contados do
recebimento de notificação especifica.

À não recomposição da garantia no prazo estipulado implicará a rescisão do
contrato de concessão florestal, observados o contraditório e a ampla defesa.

7. Da atualização dos valores da garantia

As garantias contratuais terão seu valor atualizado, mantendo-se a equivalência
prevista no item 1:

a) no mesmo momento e segundo a mesma forma de reajuste do contrato:

b) no caso de revisão, prorrogação ou alteração contratual que modifique seu
regime de execução, inclusive em face da modernização, aperfeiçoamento e
ampliação dos equipamentos, infra-estrutura e instalações, bem como alteração
de métodos e práticas de execução do manejo florestal sustentável.

8. Da renovação das garantias

Às garantias contratuais serão renovadas sempre que o prazo de validade de seu
título representativo for expirado, de modo à cobrir a execução do tempo total do
contrato ou enquanto persistir a responsabilidade do concessionário pela execução do
objeto do contrato.

Conjunto de Glebas Mamuru - Arapiúms.
Contrato de concessão florestal referente-a UMF | - Concessionária 1.N GUERRA industria e comércio de niadeiras Ltda
Pagina 6d de 67

7)
[B) Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

9. Da Substituição da garantia

A substituição da modalidade de garantia dependerá de aprovação do Instituto de
Desenvolvimento Florestal do Estado do Pará mediante justificativa do concessionário

10. Da devolução da garantia

A garantia contratual depositada só poderá ser levantada após a extinção do
contrato de concessão florestal.

1. Do oferecimento do contrato de concessão em garantia de financiamento

O oferecimento, pelo concessionário, do contrato de concessão em garantia de
financiamento, nos termos do art. 29, da Lei 11.284/2006, não implicará, em nenhuma
hipótese, o comprometimento das garantias contratuais.

Conjunto de Glebas Mamura
Contrato de concessão florestal referente a UMF | - Concessionária L.
Página 65 de 67

[é] Instituto de Desenvolvimento Florestal do Estado do Pará - IDEFLOR

ANEXO VHL

Lista dos preços oferecidos na proposta do

Deverão ser preenchidos semen 0» campos em ciais |

RUNAS 205

Conjunto de Glebas Mamuru
Contrato de concessão florestal referente a UMF | - Concessionária 1 N.
Página 66 de 67

apruns
ERRA industria e comércio de madeiras Lida

[3 tao de Desnvoimeno Floreal do Estado do Pará -IDEFLOR

ANEXO VII

Arapiuns
N GUERRA industria e comércio de madeiras Ltda

Conjunto de Glebas M
ferente à UMF | - Concessionári
Pagina 67 de

Contrato de concessão fores

